Exhibit 10.01

 

 

LETTER OF CREDIT AGREEMENT

 

dated as of June 5, 2012

 

among

 

NUSTAR LOGISTICS, L.P.,

 

NUSTAR ENERGY L.P.,

 

The Lenders Party Hereto

 

and

 

MIZUHO CORPORATE BANK, LTD.,

 

as Issuing Bank and Administrative Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I Definitions

1

 

 

 

 

Section 1.01

 

Defined Terms

1

Section 1.02

 

Terms Generally

16

Section 1.03

 

Accounting Terms; GAAP

17

 

 

 

 

ARTICLE II Amount and Terms of each Letter of Credit

17

 

 

 

 

Section 2.01

 

Letters of Credit

17

Section 2.02

 

Termination of Commitments

20

Section 2.03

 

Fees

20

Section 2.04

 

Increased Costs

21

Section 2.05

 

Taxes

21

Section 2.06

 

Pro Rata Treatment; Sharing of Set-offs

24

Section 2.07

 

Reduction of Letter of Credit by Amendment

26

Section 2.08

 

Mitigation Obligations; Replacement of Lenders

26

 

 

 

 

ARTICLE III Representations and Warranties

26

 

 

 

 

Section 3.01

 

Organization; Powers

26

Section 3.02

 

Authorization; Enforceability

27

Section 3.03

 

Governmental Approvals; No Conflicts

27

Section 3.04

 

Financial Condition; No Material Adverse Change

27

Section 3.05

 

Properties

27

Section 3.06

 

Litigation and Environmental Matters

27

Section 3.07

 

Compliance with Laws and Agreements

28

Section 3.08

 

Investment Company Status

28

Section 3.09

 

Taxes

28

Section 3.10

 

ERISA

28

Section 3.11

 

Disclosure

28

Section 3.12

 

Subsidiaries

29

 

 

 

 

ARTICLE IV Conditions

29

 

 

 

 

Section 4.01

 

Effective Date

29

Section 4.02

 

Initial Letter of Credit

30

Section 4.03

 

Additional Letters of Credit

31

 

 

 

 

ARTICLE V Affirmative Covenants

31

 

 

 

 

Section 5.01

 

Financial Statements and Other Information

31

Section 5.02

 

Notices of Material Events

32

Section 5.03

 

Existence; Conduct of Business

34

Section 5.04

 

Payment of Obligations

34

Section 5.05

 

Maintenance of Properties; Insurance

34

Section 5.06

 

Books and Records; Inspection Rights

34

Section 5.07

 

Compliance with Laws

34

Section 5.08

 

Use of the Initial Letter of Credit

34

Section 5.09

 

Environmental Laws

34

Section 5.10

 

Unrestricted Subsidiaries

35

Section 5.11

 

Subsidiary Guaranty

35

 

i

--------------------------------------------------------------------------------


 

Section 5.12

 

Grant of Security Interest in Pledged Bonds

35

 

 

 

 

ARTICLE VI Negative Covenants

36

 

 

 

 

Section 6.01

 

Indebtedness

36

Section 6.02

 

Liens

37

Section 6.03

 

Fundamental Changes

37

Section 6.04

 

Investments, Loans, Advances, Guarantees and Acquisitions

38

Section 6.05

 

Swap Agreements

39

Section 6.06

 

Restricted Payments

39

Section 6.07

 

Transactions with Affiliates

39

Section 6.08

 

Restrictive Agreements

40

Section 6.09

 

Limitation on Modifications of Series 2010 Bond Documents and Other Agreements

40

Section 6.10

 

Designation and Conversion of Restricted and Unrestricted Subsidiaries; Debt of
Unrestricted Subsidiaries

40

Section 6.11

 

Financial Condition Covenant

41

 

 

 

 

ARTICLE VII Events of Default

41

 

 

 

 

ARTICLE VIII MLP Guarantee

43

 

 

 

 

Section 8.01

 

MLP Guarantee

43

Section 8.02

 

Subrogation

44

Section 8.03

 

Amendments, etc. with respect to the Borrower Obligations

44

Section 8.04

 

Guarantee Absolute and Unconditional

45

Section 8.05

 

Reinstatement

46

Section 8.06

 

Payments

46

 

 

 

 

ARTICLE IX The Administrative Agent

46

 

 

 

 

ARTICLE X Miscellaneous

47

 

 

 

 

Section 10.01

 

Notices

47

Section 10.02

 

Waivers; Amendments

48

Section 10.03

 

Expenses; Indemnity; Damage Waiver

49

Section 10.04

 

Successors and Assigns

50

Section 10.05

 

Survival

53

Section 10.06

 

Counterparts; Integration; Effectiveness

53

Section 10.07

 

Severability

53

Section 10.08

 

Right of Setoff

53

Section 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process

53

Section 10.10

 

WAIVER OF JURY TRIAL

54

Section 10.11

 

Headings

54

Section 10.12

 

Confidentiality

54

Section 10.13

 

Interest Rate Limitation

55

Section 10.14

 

Limitation of Liability

55

Section 10.15

 

USA PATRIOT Act

55

 

SCHEDULES:

 

Schedule 2.01 - Commitments

Schedule 3.06 - Disclosed Matters

Schedule 3.12 - Subsidiaries

 

ii

--------------------------------------------------------------------------------


 

Schedule 6.01 - Existing Indebtedness

Schedule 6.04 - Existing Investments

Schedule 6.07 - Affiliate Agreements

Schedule 6.08 - Existing Restrictions

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Opinion of the Borrower’s and the MLP’s Counsel

Exhibit C — Form of Initial Letter of Credit

Exhibit D — Form of Subsidiary Guarantee Agreement

Exhibit E — U.S. Tax Certificate

 

iii

--------------------------------------------------------------------------------


 

LETTER OF CREDIT AGREEMENT dated as of June 5, 2012 is among NUSTAR LOGISTICS,
L.P., a Delaware limited partnership, NUSTAR ENERGY L.P., a Delaware limited
partnership, the LENDERS party hereto, and MIZUHO CORPORATE BANK, LTD., as
Issuing Bank and Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I
Definitions

 

Section 1.01           Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

Adjusted LIBO Rate means an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the (a) the LIBO Rate for one month
multiplied by (b) the Statutory Reserve Rate.

 

Administrative Agent means Mizuho Corporate Bank, Ltd., in its capacity as
administrative agent for the Lenders hereunder.

 

Administrative Questionnaire means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

Affiliate means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

Agreement means this Letter of Credit Agreement, as the same may be amended,
modified, supplemented or restated from time to time in accordance herewith.

 

Alternate Base Rate means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA Libor Rates Screen LIBO 01 (or on any successor or substitute
page of such page) at approximately 11:00 am London time on such day. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate or the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

 

Applicable Percentage means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

Assignment and Assumption means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

Beneficial Owner has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent
condition.

 

Beneficiary means the Indenture Trustee.

 

Benefit Arrangement means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any ERISA Affiliate.

 

Board means the Board of Governors of the Federal Reserve System of the United
States of America.

 

Bonds means the Series 2010 Bonds.

 

Borrower means NuStar Logistics, L.P., a Delaware limited partnership.

 

Borrower Obligations means the collective reference to all amounts owing by the
Borrower and its Subsidiaries pursuant to this Agreement and the other Loan
Documents, including, without limitation, the unpaid principal of and interest
on the LC Disbursements and all other obligations and liabilities of the
Borrower (including, without limitation, interest accruing at the then
applicable rate provided in this Agreement after the maturity of the LC
Disbursements and interest accruing at the then applicable rate provided in this
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Guaranteed Creditors, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with the Loan
Documents, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Guaranteed Creditors that are
required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).

 

Business Day means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

Capital Lease Obligations of any Person means the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

Change in Control means any of the following events:

 

(a)           100% (and not less than 100%) of the issued and outstanding Equity
Interest of the general partner(s) of the Borrower shall cease to be owned,
directly or indirectly, or the Borrower shall cease to be Controlled, by the
MLP; or

 

(b)           100% (and not less than 100%) of the limited partnership interests
of the Borrower shall cease to be owned in the aggregate, directly or
indirectly, by the MLP; or

 

2

--------------------------------------------------------------------------------


 

(c)           the occurrence of any transaction that results in any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
other than a Permitted Holder becoming the Beneficial Owner, directly or
indirectly, of more than 50% of the general partner interests in the MLP.

 

Change in Law means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.04(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in implementation thereof, and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.

 

Code means the Internal Revenue Code of 1986, as amended from time to time.

 

Commitment means, with respect to each Lender, the commitment of such Lender to
acquire participations in each Letter of Credit, in an aggregate amount not to
exceed the amounts set forth on Schedule 2.01. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is the
original stated amount of the Initial Letter of Credit.

 

Consolidated Debt means, for any day, all Indebtedness of the MLP and its
Restricted Subsidiaries (excluding (a) the principal amount of Hybrid Equity
Securities in an aggregate amount not to exceed 15% of Total Capitalization and
(b) the Excluded Go-Zone Bond Proceeds in an aggregate amount not to exceed
$350,000,000 and the corresponding portion of any outstanding letters of credit
providing credit support therefor), on a consolidated basis, as of such day.

 

Consolidated Debt Coverage Ratio means, for any day, the ratio of
(a) Consolidated Debt as of the last day of the then most recent Rolling Period
over (b) Consolidated EBITDA for such Rolling Period.

 

Consolidated EBITDA means, without duplication, as to the MLP and its Restricted
Subsidiaries, on a consolidated basis for each Rolling Period, the amount equal
to Consolidated Operating Income for such period (a) plus the following to the
extent deducted from Consolidated Operating Income in such period:
(i) depreciation and amortization, (ii) other non-cash charges for such period
(including any non-cash losses or negative adjustments under FASB ASC 815 (and
any statements replacing, modifying or superseding such statement) as the result
of changes in the fair market value of derivatives); (b) minus all non-cash
income added to Consolidated Operating Income in such period (including any
non-cash gains or positive adjustments under FASB ASC 815 (and any statements
replacing, modifying or superseding such statement) as the result of changes in
the fair market value of derivatives); (c) plus any Material Project EBITDA
Adjustments for such period; (d) plus cash distributions received from joint
ventures during such period; and (e) plus any proceeds received from business
interruption insurance provided that such proceeds are received during any
Rolling Period with respect to an event or events that occurred during such
Rolling Period; provided that Consolidated EBITDA shall be adjusted from time to
time as

 

3

--------------------------------------------------------------------------------


 

necessary to give pro forma effect to permitted acquisitions or Investments
(other than Joint Venture Interests) or sales of property by the MLP and its
Restricted Subsidiaries.

 

Consolidated Net Tangible Assets means, as of any date of determination, the
aggregate amount of assets of the MLP and its Restricted Subsidiaries (less
applicable accumulated depreciation, depletion and amortization and other
reserves and other properly deductible items) after deducting therefrom (a) all
current liabilities (excluding current maturities of long term debt) and (b) all
goodwill, trade names, trademarks, patents and other like intangibles, all as
set forth on the consolidated balance sheet of the MLP and its Restricted
Subsidiaries, and computed in accordance with GAAP, as of the last day of the
most recent Rolling Period for which financial statements have been delivered
pursuant to Section 5.01(a) or Section 5.01(b).

 

Consolidated Net Worth means, at any time, an amount equal to the consolidated
partners’ equity of the MLP and its Restricted Subsidiaries.

 

Consolidated Operating Income means, as to the MLP and its Restricted
Subsidiaries on a consolidated basis for each Rolling Period, the amount equal
to gross margin minus operating expenses, general and administrative expenses,
depreciation and amortization, and taxes other than income taxes, in each case
for such period.

 

Control means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. Controlling and
Controlled have meanings correlative thereto.

 

Default means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

Disclosed Matters means the actions, suits and proceedings and the environmental
matters disclosed in Schedule 3.06.

 

Dollars or $ refers to lawful money of the United States of America.

 

Effective Date means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 10.02).

 

Environmental Laws means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

Environmental Liability means any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the MLP or any Subsidiary directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

Equity Interest means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any member
interests in a limited liability company, and

 

4

--------------------------------------------------------------------------------


 

general or limited partnership interests in a partnership, any and all
equivalent ownership interests in a Person and any and all warrants, options or
other rights to purchase any of the foregoing. In addition, Equity Interest
shall include, without limitation, with respect to the Borrower, the limited
partner interests of the Borrower and the General Partner Interests and, with
respect to the MLP, the Units and the general partner interest of the MLP.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

ERISA Affiliate means any trade or business (whether or not incorporated) that,
together with the MLP, is treated as a single employer under Section 414(b) or
(c) of the Code or, solely for purposes of Section 302 of ERISA and Section 412
of the Code, is treated as a single employer under Section 414 of the Code.

 

ERISA Event means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30- day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the MLP or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the MLP or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
MLP or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the MLP or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the MLP or any ERISA Affiliate of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.

 

Event of Default has the meaning assigned to such term in Article VII.

 

Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time, and any statute successor thereto.

 

Excluded Go-Zone Bond Proceeds means, at any time, an amount equal to the net
proceeds from the issuance of Go-Zone Bonds to the extent such proceeds are held
at such time in one or more “Project Funds” (as such term is defined in the
applicable Go-Zone Bond Indenture).

 

Excluded Taxes means, with respect to the Administrative Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
net income (however denominated), and franchise Taxes, in each case, (i) imposed
as a result of such recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) any branch profits Taxes
or any similar Tax imposed by any jurisdiction described in clause (a), (c) in
the case of a Lender, any withholding Tax that is imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Lender’s failure to
comply with Section 2.05(f), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 2.05(a), and (d) any U.S.
withholding Taxes imposed under FATCA.

 

5

--------------------------------------------------------------------------------


 

FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

 

Federal Funds Effective Rate means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

Financial Officer means with respect to any Person, the chief accounting
officer, chief financial officer, treasurer or controller of such Person.

 

Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

GAAP means generally accepted accounting principles in the United States of
America.

 

General Partner means NuStar GP, Inc., a Delaware corporation.

 

General Partner Interest means all general partner interests in the Borrower.

 

Go-Zone Bond means any bond issued pursuant to a Go-Zone Bond Indenture.

 

Go-Zone Bond Indentures means, collectively: (a) the Series 2010 Indenture;
(b) the Indenture of Trust dated as of October 1, 2010 between Parish of St.
James, State of Louisiana and U.S. Bank National Association, as Trustee;
(c) the Indenture of Trust dated as of December 1, 2010 between Parish of St.
James, State of Louisiana and U.S. Bank National Association, as Trustee; and
(d) the Indenture of Trust dated as of August 1, 2011 between Parish of St.
James, State of Louisiana and U.S. Bank National Association, as Trustee, and
(e) any other indenture of trust on the same or substantially the same terms as
those contained in the indentures described in the foregoing clauses (a) through
(d), provided that the Go-Zone Bonds issued thereunder are for the purpose of
financing the acquisition or construction of nonresidential real property to be
located in the geographical limits of the Gulf Opportunity Zone as provided in
the Gulf Opportunity Zone Act of 2005.

 

Governmental Authority means the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

Guarantee of or by any Person (the “guarantor”) means any obligation, contingent
or otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such

 

6

--------------------------------------------------------------------------------


 

Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

Guaranteed Creditors means the collective reference to the Administrative Agent
and the Lenders.

 

Guarantor means each of the MLP and each Subsidiary and other Person that from
time to time executes and delivers a Subsidiary Guaranty (or becomes a party
thereto by executing and delivering a supplement thereto or otherwise), other
than any such Person that is released from such Subsidiary Guaranty in
accordance with the terms thereof.

 

Hazardous Materials means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

Hybrid Equity Securities means, on any date (the “determination date”), any
securities issued by the Borrower or a financing vehicle of the Borrower, other
than common stock, that meet the following criteria: (a) the Borrower
demonstrates that such securities receive at least 50% equity credit from at
least two Nationally Recognized Statistical Rating Organizations (NRSROs), and
(b) such securities require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case, prior to at least 91 days after the
later of the termination of the Commitments and the repayment in full of the
Borrower Obligations. As used in this definition, “mandatory redemption” shall
not include conversion of a security into common stock.

 

Indebtedness of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments or by any other securities providing for the mandatory
payment of money (including, without limitation, preferred stock subject to
mandatory redemption or sinking fund provisions), (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all non-contingent obligations of such Person as an account party in respect
of letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
obligations of such Person with respect to any arrangement, directly or
indirectly, whereby such Person or its Subsidiaries shall sell or transfer any
material asset, and whereby such Person or any of its Subsidiaries shall then or
immediately thereafter rent or lease as lessee such asset or any part thereof,
and (l) all recourse and support obligations of such Person or any of its
Subsidiaries with respect to the sale or discount of any of its accounts
receivable. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

Indemnified Taxes means Taxes other than Excluded Taxes.

 

7

--------------------------------------------------------------------------------


 

Indentures means collectively, the NuStar Logistics Indenture and the NPOP
Indenture.

 

Indenture Trustee means U.S. Bank National Association, in its capacity as
trustee under the Series 2010 Indenture, and any of its successors acting in
such capacity.

 

Index Debt means senior, unsecured, long-term indebtedness for borrowed money of
the Borrower that is not guaranteed by any other Person other than the
Guarantors or subject to any other credit enhancement.

 

Initial Letter of Credit means the initial irrevocable direct-pay standby letter
of credit issued by the Issuing Bank pursuant to this Agreement in the original
stated amount of $101,315,069.00, which is the sum of (i) the principal amount
of the Series 2010 Bonds outstanding on the Effective Date, plus (ii) interest
thereon computed as set forth in the Initial Letter of Credit as the Cap
Interest Rate (such term is used herein as defined in the Initial Letter of
Credit) for a period of forty (40) days, as such Letter of Credit may be
amended, supplemented, or otherwise modified and in effect from time to time
pursuant to a written agreement of the Borrower and the Issuing Bank under this
Agreement, in substantially in the form of Exhibit C.

 

Investment means, as applied to any Person, (a) any direct or indirect purchase
or other acquisition by such Person of any Equity Interests in any other Person,
(b) any direct or indirect loan, advance or capital contribution by such Person
to any other Person, including all Indebtedness and receivables from such other
Person which are not current assets or did not arise from sales to such other
Person in the ordinary course of business, (c) any Swap Agreement entered into
by such Person other than Permitted Swap Agreements and (d) any direct or
indirect purchase or other acquisition by such Person of all or substantially
all of the property and assets or business of another Person or assets that
constitute a business unit, line of business or division of another Person. In
addition, any Letter of Credit issued hereunder on behalf or for the benefit of
any Unrestricted Subsidiary shall constitute an “Investment” in such
Unrestricted Subsidiary for the purposes hereof. The amount of any Investment
described in clause (c) above shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Person would be required to pay if
such Swap Agreement were terminated at such time.

 

Issuing Bank means Mizuho Corporate Bank, Ltd., in its capacity as the issuer of
Letters of Credit under this Agreement, and its successors in such capacity.

 

Joint Venture Interest means an acquisition of or Investment in Equity Interests
in another Person, held directly or indirectly by the MLP, that will not be a
Subsidiary after giving effect to such acquisition or Investment.

 

LC Disbursement means a payment made by the Issuing Bank pursuant to any Letter
of Credit issued by the Issuing Bank.

 

LC Exposure means, at any time, the sum of (a) the aggregate undrawn amount of
Letters of Credit at such time plus (b) the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time.  The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

 

Lenders means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

8

--------------------------------------------------------------------------------


 

Lending Office means, with respect to any Lender, the Lending Office of such
Lender (or an Affiliate of such Lender) as such Lender may from time to time
specify to the Administrative Agent and the Borrower as the office by which its
participations under Letters of Credit are to be made and maintained.

 

Letter of Credit means the Initial Letter of Credit and any other irrevocable
standby letter of credit which may be issued by the Issuing Bank pursuant to
this Agreement, as such Letter of Credit may be amended, supplemented, or
otherwise modified and in effect from time to time pursuant to a written
agreement of the Borrower and the Issuing Bank.

 

Lien means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

Loan Documents means this Agreement, the Subsidiary Guaranty, and each Letter of
Credit, as each such agreement may be amended, supplemented or otherwise
modified from time to time as permitted hereby, and any and all instruments,
certificates, or other agreements delivered in connection with the foregoing.

 

Loan Party means the Borrower and each Guarantor.

 

Material Adverse Effect means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the MLP and its
Restricted Subsidiaries (including the Borrower) taken as a whole, (b) the
ability of the MLP, the Borrower or any Guarantor to perform any of their
obligations under this Agreement or any other Loan Document or (c) the rights of
or benefits available to the Lenders under this Agreement or any other Loan
Document.

 

Material Indebtedness means Indebtedness (other than Letters of Credit), or
obligations in respect of one or more Swap Agreements, of any one or more of the
MLP and its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the MLP or any Restricted Subsidiary in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Person would be required to pay if
such Swap Agreement were terminated at such time.

 

Material Project means each new pipeline, storage facility, processing plant or
other capital expansion project wholly owned by the MLP or its Restricted
Subsidiaries, the construction of which commenced after November 30, 2010 and
which has a budgeted capital cost exceeding $25,000,000.

 

Material Project EBITDA Adjustments means, with respect to each Material
Project, (a) for any Rolling Period ending on or prior to the last day of the
fiscal quarter during which the Material Project is completed, a percentage
(based on the then-current completion percentage of the Material Project) of an
amount determined by the Borrower as the projected Consolidated EBITDA
attributable to such Material Project and designated in a certificate of a
Responsible Officer of the Borrower as described in the next sentence of this
definition (such amount to be determined by the Borrower in good faith and in a
commercially reasonable manner based on contracts relating to such Material
Project, the creditworthiness of the other parties to such contracts and
projected revenues from such contracts, capital costs and expenses, scheduled
completion, and other similar factors deemed appropriate by the Borrower)

 

9

--------------------------------------------------------------------------------


 

shall be added to actual Consolidated EBITDA for the MLP and its Restricted
Subsidiaries for the fiscal quarter in which construction of such Material
Project commences and for each fiscal quarter thereafter until completion of the
Material Project (net of any actual Consolidated EBITDA attributable to such
Material Project following its completion); provided that if construction of the
Material Project is not completed by the scheduled completion date, then the
foregoing amount shall be reduced by the following percentage amounts depending
on the period of delay for completion (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) longer than 90 days, but not
more than 180 days, 25%, (ii) longer than 180 days but not more than 270 days,
50%, and (iii) longer than 270 days, 100%; and (b) for each Rolling Period
ending on the last day of the first, second and third fiscal quarters,
respectively, immediately following the fiscal quarter during which the Material
Project is completed, an amount equal to the projected Consolidated EBITDA
attributable to the Material Project for the period from but excluding the end
of such Rolling Period through and including the last day of the fourth fiscal
quarter following the fiscal quarter during which the Material Project is
completed shall be added to Consolidated EBITDA for such Rolling Period (net of
any actual Consolidated EBITDA attributable to the Material Project for the
period from and including the date of completion through and including the last
day of the fiscal quarter during which the Material Project is completed).
Notwithstanding the foregoing, (i) no such additions shall be allowed with
respect to any Material Project unless the Borrower shall have delivered to the
Administrative Agent and the Lenders a certificate of a Responsible Officer of
the Borrower certifying as to the amount determined by the Borrower as the
projected Consolidated EBITDA attributable to such Material Project, together
with a reasonably detailed explanation of the basis therefor and such other
information and documentation as the Administrative Agent or any Lender may
reasonably request, such certificate, explanation and other information and
documentation delivered by the Borrower shall be deemed in form and substance
satisfactory to the Administrative Agent and the Required Lenders unless the
Administrative Agent or the Required Lenders object thereto within 10 Business
Days after receipt thereof, and (ii) the aggregate amount of all Material
Project EBITDA Adjustments during any period shall be limited to 20% of the
total actual Consolidated EBITDA of the MLP and its Subsidiaries for such period
(which total actual Consolidated EBITDA shall be determined without including
any Material Project EBITDA Adjustments or any adjustments in respect of any
acquisitions or dispositions as provided in the definition of Consolidated
EBITDA).

 

Material Subsidiary means, with respect to the MLP, any Restricted Subsidiary
that meets any of the following conditions: (i) the MLP’s and its other
Restricted Subsidiaries’ equity in the income from continuing operations before
interest expense and all income taxes of such Restricted Subsidiary exceeds 10%
of such income of the MLP and its Restricted Subsidiaries consolidated for the
most recently completed fiscal year or (ii) the MLP’s and its other Restricted
Subsidiaries’ proportionate share of the total assets (after intercompany
eliminations) of such Restricted Subsidiary exceeds 10% of the total assets of
the MLP and its Restricted Subsidiaries consolidated as of the end of the most
recently completed fiscal year.

 

Maturity Date means June 5, 2013.

 

MLP means NuStar Energy L.P., a Delaware limited partnership.

 

MLP Obligations means the collective reference to (i) the Borrower Obligations
and (ii) all obligations and liabilities of the MLP which may arise under or in
connection with any Loan Document to which the MLP is a party, in each case
whether on account of guarantee obligations, reimbursement obligations, loan
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to any Guaranteed Creditor
under any Loan Document).

 

Moody’s means Moody’s Investors Service, Inc. (or any successor rating
organization).

 

10

--------------------------------------------------------------------------------


 

Multiemployer Plan means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the MLP or any ERISA Affiliate makes or is
obligated to make contributions.

 

Non-U.S. Lender means a Lender that is not a U.S. Person.

 

NPOP means NuStar Pipeline Operating Partnership L.P., a Delaware limited
partnership (formerly known as Kaneb Pipeline Operating Partnership, L.P.).

 

NPOP Indenture means that certain Indenture dated February 21, 2002, as amended
and supplemented by the First Supplemental Indenture dated February 21, 2002,
the Second Supplemental Indenture dated August 9, 2002, the Third Supplemental
Indenture dated May 16, 2003, and the Fourth Supplemental Indenture, dated
May 27, 2003, in each case, between NPOP and Wells Fargo Bank, National
Association, as trustee (the “NPOP Trustee”), and as further amended and
supplemented by the Fifth Supplemental Indenture dated July 1, 2005, by and
among NPOP, the MLP, as affiliate guarantor, the Borrower, as affiliate
guarantor, and the NPOP Trustee.

 

NPOP Notes means NPOP’s $250,000,000 5.875% Senior Unsecured Notes Due 2013, in
each case issued under the NPOP Indenture.

 

NuStar Logistics Indenture means that certain Indenture dated as of July 15,
2002 among the MLP, the Borrower and Wells Fargo Bank, National Association (the
“NuStar Logistics Trustee”), as amended and supplemented by a First Supplemental
Indenture thereto dated as of July 15, 2002, a Second Supplemental Indenture
thereto dated as of March 18, 2003, a Third Supplemental Indenture dated as of
July 1, 2005, a Fourth Supplemental Indenture thereto dates as of April 4, 2008,
a Fifth Supplemental Indenture thereto dated as of August 12, 2010, and a Sixth
Supplemental Indenture thereto dated as of February 2, 2012, by and among the
Borrower, the MLP as guarantor, NPOP, as affiliate guarantor and the NuStar
Logistics Trustee.

 

Other Connection Taxes means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document), or sold or assigned an interest in any Loan Document).

 

Other Taxes means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.

 

Partnership Agreement (Borrower) means the Agreement of Limited Partnership of
the Borrower among the General Partner and the MLP in the form previously
provided to the Lenders, as amended, modified and supplemented from time to time
in accordance herewith.

 

Partnership Agreement (MLP) means the Third Amended and Restated Agreement of
Limited Partnership of the MLP dated as of March 18, 2003, as amended, modified
and supplemented from time to time in accordance herewith.

 

Patriot Act has the meaning assigned to such term in Section 10.15.

 

11

--------------------------------------------------------------------------------


 

PBGC means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

Permitted Encumbrances means:

 

(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (j) of Article VII;

 

(f)            easements, zoning restrictions, rights-of-way, minor
irregularities in title, boundaries, or other survey defects, servitudes,
permits, reservations, exceptions, zoning regulations, conditions, covenants,
mineral or royalty rights or reservations or oil, gas and mineral leases and
rights of others in any property of the MLP or any Subsidiary for streets,
roads, bridges, pipes, pipe lines, railroads, electric transmission and
distribution lines, telegraph and telephone lines, the removal of oil, gas or
other minerals or other similar purposes, flood control, water rights, rights of
others with respect to navigable waters, sewage and drainage rights and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the MLP or any Subsidiary; provided, that the term
Permitted Encumbrances shall not include any Lien securing Indebtedness; and

 

(g)           Liens securing an obligation of a third party neither created,
assumed nor Guaranteed by the MLP or any Subsidiary upon lands over which
easements or similar rights are acquired by the MLP or any Subsidiary in the
ordinary course of business of the MLP or any Subsidiary.

 

Permitted Holder means NuStar GP Holdings, LLC, a Delaware limited liability
company, or any successor to NuStar GP Holdings, LLC.

 

Permitted Investments means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a short
term deposit rating of no lower than A2 or P2, as such rating is set forth by
S&P or Moody’s, respectively;

 

12

--------------------------------------------------------------------------------


 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

 

(e)           investments in short term debt obligations of an issuer rated at
least BBB by S&P’s or Baa2 by Moody’s, and maturing within 30 days from the date
of acquisition, in an aggregate amount not to exceed $50,000,000 at any time.

 

Permitted Swap Agreements has the meaning assigned to such term in Section 6.05.

 

Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

Plan means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the MLP or any ERISA Affiliate
contributes or has an obligation to contribute and is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

Pledged Bonds has the meaning assigned to such term in the Series 2010 Indenture
and shall include the Series 2010 Bonds described in Section 5.12 hereof.

 

Prime Rate means the rate of interest per annum publicly announced from time to
time by Mizuho Corporate Bank, Ltd. as its prime rate in effect at its principal
office in New York City.  Without notice to the Borrower or any other Person,
the Prime Rate shall change automatically from time to time as and in the amount
by which said prime rate shall fluctuate.  The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer.  Mizuho Corporate Bank, Ltd. may make commercial loans and other
loans at rates of interest at, above or below the Prime Rate.

 

Pro Forma Compliance means, for any day, that the MLP is in pro forma compliance
with the Consolidated Debt Coverage Ratio covenant set forth in Section 6.11, as
such ratio is recomputed using (a) Consolidated Debt as of the last day of the
most recently ended fiscal quarter of the MLP for which financial statements
have been delivered pursuant to Section 5.01(a) or Section 5.01(b) plus any
additional Indebtedness incurred pursuant to Sections 6.01(a) and 6.01(g) since
such last day over (b) Consolidated EBITDA for the then most recent Rolling
Period for which financial statements have been delivered pursuant to
Section 5.01(a) or Section 5.01(b).  For the avoidance of doubt, for this
purpose, Consolidated EBITDA shall be adjusted to give pro forma effect to
permitted acquisitions or Investments (other than Joint Venture Interest) or
sales of property by the MLP and its Restricted Subsidiaries.

 

Recipient means, as applicable, (a) the Administrative Agent, (b) any Lender and
(c) each Issuing Bank.

 

Register has the meaning set forth in Section 10.04.

 

13

--------------------------------------------------------------------------------


 

Related Parties means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, trustees, administrators, directors,
officers, employees, agents and advisors of such Person and such Person’s
Affiliates.

 

Required Lenders means, at any time, Lenders having more than 50% of the
Applicable Percentages.

 

Responsible Officer means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

Restricted Payment means any dividend or other distribution (whether in cash,
securities or other property, with the exception of a Unit split, combination,
or dividend, in each case so long as the only consideration paid in connection
therewith is an in-kind payment of additional Units) with respect to any Equity
Interest of the MLP or any Subsidiary, or any payment (whether in cash,
securities or other property, with the exception of a Unit split, combination,
or dividend, in each case so long as the only consideration paid in connection
therewith is an in-kind payment of additional Units), including any sinking fund
or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interest of the MLP
or any option, warrant or other right to acquire any such Equity Interest of the
MLP.

 

Restricted Subsidiary means any Subsidiary that is not an Unrestricted
Subsidiary. For the avoidance of doubt, the Borrower is a Restricted Subsidiary
of the MLP, the Borrower may not be an Unrestricted Subsidiary and each
Subsidiary that is a Guarantor must be a Restricted Subsidiary.

 

Revolving Agent means JPMorgan Chase Bank, N.A., as administrative agent under
the Revolving Credit Agreement, and any successor duly appointed to act as
administrative agent under the Revolving Credit Agreement.

 

Revolving Credit Agreement means that certain 5-Year Revolving Credit Agreement
dated as of May 2, 2012 among the Borrower, the MLP, the Lenders party thereto,
and JPMorgan Chase Bank, N.A., as administrative agent, as amended, modified,
supplemented or restated.

 

Rolling Period means any period of four consecutive fiscal quarters.

 

S&P means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Companies, Inc. (or any successor rating organization).

 

SEC means the Securities and Exchange Commission or any successor Governmental
Authority.

 

Series 2010 Bond Documents means the Series 2010 Bonds, the Series 2010
Indenture, the Series 2010 Lease Agreement, the Series 2010 Official Statement,
and the Series 2010 Remarketing Agreement.

 

Series 2010 Bonds means the Parish of St. James, State of Louisiana, Revenue
Bonds (NuStar Logistics, L.P.) Series 2010 issued by the Parish of St. James,
State of Louisiana, as issuer, pursuant to the Series 2010 Indenture.

 

Series 2010 Indenture means that certain Indenture of Trust dated as of July 1,
2010, between Parish of St. James, State of Louisiana, as issuer, and the
Indenture Trustee, as trustee, as supplemented from time to time.

 

14

--------------------------------------------------------------------------------


 

Series 2010 Lease Agreement means that certain Lease Agreement dated as of
July 1, 2010, between the Parish of St. James, State of Louisiana, and Borrower,
as amended, supplemented or otherwise modified from time to time.

 

Series 2010 Official Statement means that certain Official Statement dated
July 15, 2010 with respect to the Bonds, as supplemented by Supplement dated
June 6, 2012, and as further supplemented from time to time.

 

Series 2010 Remarketing Agreement means that certain Remarketing Agreement dated
as of July 1, 2010, between SunTrust Robinson Humphrey, Inc., a Tennessee
corporation, as remarketing agent, and Borrower, as amended, supplemented or
otherwise modified from time to time.

 

Standard Ratio has the meaning given such term in Section 6.11.

 

Statutory Reserve Rate means a fraction (expressed as a decimal), the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate of the maximum reserve, liquid asset or similar percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by any Governmental Authority of the United States or
of the jurisdiction of such currency or any jurisdiction in which loans in such
currency are made to which banks in such jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to loans in such
currency are determined.  Such reserve, liquid asset or similar percentages
shall include those imposed pursuant to Regulation D of the Board.  The
determination of the Adjusted LIBO Rate shall assume that reserve requirements
are applicable, without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under Regulation D
or any other applicable law, rule or regulation.  The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

subsidiary means, with respect to any Person (the parent) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

Subsidiary means: (a) with respect to the MLP, any subsidiary of the MLP
(including the Borrower) and (b) with respect to the Borrower, any subsidiary of
the Borrower.

 

Subsidiary Guaranty means any guaranty executed and delivered pursuant to
Section 5.11, including the Subsidiary Guaranty Agreement substantially in the
form of Exhibit D, as from time to time amended, modified, or supplemented.

 

Swap Agreement means any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments

 

15

--------------------------------------------------------------------------------


 

only on account of services provided by current or former directors, officers,
employees or consultants of the MLP or the Subsidiaries shall be a Swap
Agreement.

 

Taxes means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

Total Capitalization means, at the date of any determination thereof, the sum of
(a) all Indebtedness of the MLP and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP plus (b) Consolidated Net Worth.

 

Transactions means the execution, delivery and performance by the Borrower and
the MLP of this Agreement, the issuance of Letters of Credit hereunder, and the
execution, delivery and performance of the Subsidiary Guaranty.

 

UK Credit Agreement means the Amended and Restated Credit Agreement, dated as of
July 1, 2005, between Kaneb Terminals Limited (formerly known as ST
Services, Ltd.), the MLP, NuStar Pipeline Operating Partnership L.P. (formerly
known as Kaneb Pipeline Operating Partnership, L.P.) and SunTrust Bank, as the
same may from time to time be amended, restated, modified, supplemented,
refinanced or replaced.

 

Units means the common units of limited partner interests in the MLP.

 

Unrestricted Subsidiary means any Subsidiary (other than the Borrower or any
Guarantor) designated as such on Schedule 3.12 or which the Borrower has
designated in writing to the Revolving Agent to be an Unrestricted Subsidiary
pursuant to the Revolving Credit Agreement.

 

U.S. Person means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

U.S. Tax Certificate has the meaning assigned to such term in
Section 2.05(f)(ii)(D)(2).

 

Wholly-Owned Subsidiary means, in respect of any Person, any subsidiary of such
Person, all of the Equity Interests of which (other than director’s qualifying
shares, as may be required by law) is owned by such Person, either directly or
indirectly through one or more Wholly-Owned Subsidiaries of such Person. Unless
otherwise indicated herein, each reference to the term Wholly-Owned Subsidiary
shall mean a Wholly-Owned Subsidiary of the MLP.

 

Withdrawal Liability means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Withholding Agent means any Loan Party and the Administrative Agent.

 

Section 1.02           Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words include, includes and including shall be
deemed to be followed by the phrase without limitation. The word will shall be
construed to have the same meaning and effect as the word shall. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or

 

16

--------------------------------------------------------------------------------


 

modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words herein,
hereof and hereunder, and words of similar import, shall be construed to refer
to this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words asset and property shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

Section 1.03           Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of MLP, the Borrower or any
Subsidiary at “fair value”, as defined therein.

 

ARTICLE II
Amount and Terms of each Letter of Credit

 

Section 2.01           Letters of Credit.

 

(a)           Issuance.

 

(i)            Subject to the terms and conditions set forth herein, the Issuing
Bank agrees to issue the Initial Letter of Credit on the Effective Date.

 

(ii)           From time to time after the Effective Date, Issuing Bank may
agree, subject to the terms and conditions set forth herein, to issue Letters of
Credit in addition to the Initial Letter of Credit, so long as (A) such Letter
of Credit is issued in Dollars, (B) after giving effect to such additional
Letter of Credit, the LC Exposure would not exceed the aggregate Commitments,
(C) each Lender has approved the issuance of such additional Letter of Credit in
their sole discretion, (D) Issuing Bank, Administrative Agent and each Lender
have approved the form of the requested Letter of Credit in all respects, and
(E) the conditions precedent set forth in Section 4.03 have been satisfied.  As
of the Effective Date, there is no commitment by the Issuing Bank to issue, and
no commitment by any Lender to participate in, any Letters of Credit other than
the Initial Letter of Credit.

 

(b)           Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the
Maturity Date.

 

(c)           Participations. By the issuance of the Initial Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing

 

17

--------------------------------------------------------------------------------


 

Bank, the Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from the Issuing Bank, a participation in each Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (d) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of the Initial
Letter of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of such
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(d)           Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of any Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, in Dollars, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on
(i) the Business Day that the Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

(e)           Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (d) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under any Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under any Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other

 

18

--------------------------------------------------------------------------------


 

communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided, that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under any Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of the applicable Letter of
Credit, the Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of the applicable Letter of Credit.

 

(f)            Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under each Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided, that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(g)           Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the Alternate Base Rate; provided, that, if the Borrower fails
to reimburse such LC Disbursement when due pursuant to paragraph (d) of this
Section, the unpaid amount thereof shall bear interest, for each day from and
including the date of such LC Disbursement to but excluding the date that the
Borrower reimburses such LC Disbursement at a rate per annum equal to 2% plus
the Alternate Base Rate.  Interest accrued pursuant to this paragraph shall be
for the account of the Issuing Bank, except that interest accrued on and after
the date of payment by any Lender pursuant to paragraph (d) of this Section to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

 

(h)           Cash Collateralization.

 

(i)            If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, then the Borrower shall deposit in one or more accounts with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided, that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (g) or (h) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement (and, with respect cash
collateral for the Initial Letter of Credit, subject to provisions in the Code
related to the investment of monies pledged as security for tax-exempt bonds).
The Administrative Agent shall have exclusive

 

19

--------------------------------------------------------------------------------


 

dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time.

 

(ii)           If at any time the LC Exposure exceeds the aggregate Commitments,
on the Business Day that the Borrower receives notice from the Administrative
Agent or the Issuing Bank, then the Borrower shall immediately deposit in one or
more accounts with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lender, an amount in cash equal to such
excess.  Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the obligations of the Borrower under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time until
such time as the LC Exposure does not exceed the aggregate Commitments.

 

Section 2.02           Termination of Commitments. Unless previously terminated,
the Commitments shall terminate on the Maturity Date.

 

Section 2.03           Fees.

 

(a)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
each Letter of Credit, which shall accrue at the rate of 0.75% per annum on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of that portion of the LC Exposure attributable to the Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure attributable to the Issuing Bank, as well as the
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of each Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on such
last day, commencing on the first such date to occur after the Effective Date;
provided, that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last).

 

20

--------------------------------------------------------------------------------


 

(b)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(c)           All fees payable hereunder shall be paid in Dollars on the dates
due, in immediately available funds, to the Administrative Agent (or to the
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of participation fees, to the Lenders. Fees paid shall not be refundable under
any circumstances.

 

Section 2.04           Increased Costs.

 

(a)           If any Change in Law shall impose, modify or deem applicable any
reserve, compulsory loan, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or the Issuing Bank and the result of any of the
foregoing shall be to increase the cost to such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder, then the Borrower will pay to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or participations in any Letter of Credit held by,
such Lender, or any Letter of Credit, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided,
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 2.05           Taxes.

 

(a)           Withholding Taxes; Gross-Up. Each payment by any Loan Party under
any Loan Document shall be made without withholding for any Taxes, unless such
withholding is required by law.  If any Withholding Agent determines, in its
sole discretion exercised in good faith, that

 

21

--------------------------------------------------------------------------------


 

it is so required to withhold Taxes, then such Withholding Agent may so withhold
and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law.  If such Taxes are
Indemnified Taxes, then the amount payable by such Loan Party shall be increased
as necessary so that net of such withholding (including withholding applicable
to additional amounts payable under this Section) the applicable Recipient
receives the amount it would have received had no such withholding been made.

 

(b)           Payment of Other Taxes by the Borrower.   The Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)           Evidence of Payment.  As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(d)           Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify each Recipient for any Indemnified Taxes that
are paid or payable by such Recipient in connection with any Loan Document
(including amounts paid or payable under this Section 2.05(d) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The indemnity under this Section 2.05(d) shall be paid
within 10 days after the Recipient delivers to any Loan Party a certificate
stating the amount of any Indemnified Taxes so paid or payable by such Recipient
or Beneficial Owner and describing the basis for the indemnification claim. 
Such certificate shall be conclusive of the amount so paid or payable absent
manifest error.  Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so) attributable to such
Lender that are paid or payable by the Administrative Agent in connection with
any Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  The indemnity under this Section
2.05(e) shall be paid within 10 days after the Administrative Agent or the
applicable Loan Party (as applicable) delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent or the applicable Loan Party (as applicable).  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

 

(f)            Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from, or reduction
of, any applicable withholding Tax with respect to any payments under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,

 

22

--------------------------------------------------------------------------------


 

execution and submission of such documentation (other than such documentation
set forth in Section 2.05(f)(ii)(A) through (E) below and Section 2.05(f)(iii)
below) shall not be required if in the Lender’s judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.  Upon the reasonable request of such Borrower or the
Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.05(f).  If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

 

(ii)           Without limiting the generality of the foregoing, if the Borrower
is a U.S. Person, any Lender with respect to such Borrower shall, if it is
legally eligible to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

 

(A)          in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;

 

(B)           in the case of a Non-U.S. Lender claiming the benefits of an
income tax treaty to which the United States is a party (1) with respect to
payments of interest under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(C)           in the case of a Non-U.S. Lender for whom payments under this
Agreement constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;

 

(D)          in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W-8BEN and (2) a certificate substantially in the form of Exhibit E (a
“U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;

 

(E)           in the case of a Non-U.S. Lender that is not the beneficial owner
of payments made under this Agreement (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or

 

(F)           any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary

 

23

--------------------------------------------------------------------------------


 

documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

 

(iii)          If a payment made to a Lender under this Agreement or any other
Loan Document would be subject to U.S. Federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Withholding Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 2.05(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(g)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.05 (including
additional amounts paid pursuant to this Section 2.05), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything
herein to the contrary in this Section 2.05(g), in no event will any indemnified
party be required to pay any amount to any indemnifying party pursuant to this
Section 2.05(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.  This Section 2.05(g).shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

 

(h)           Issuing Bank.  For purposes of Section 2.05(e) and (f), the term
“Lender” includes any Issuing Bank and any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder.

 

Section 2.06           Pro Rata Treatment; Sharing of Set-offs. (a) The Borrower
shall make each payment required to be made by it hereunder (whether of fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.04 or
Section 2.05, or otherwise) on the date when due, in Dollars in immediately
available funds, without set-off or counterclaim, to the account of the
Administrative Agent as designated in writing from time to time by the
Administrative Agent to the Borrower and Lenders for such purpose, prior to
12:00 noon, New York City time. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent,
except payments to be made directly to the Issuing Bank as expressly provided
herein and except that payments pursuant to Section 2.04, Section 2.05, and
Section 10.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person in like funds to the appropriate recipient, for the
account

 

24

--------------------------------------------------------------------------------


 

of its applicable Lending Office, promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its participations in LC Disbursements than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of participations in LC Disbursements; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in LC Disbursements to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.01(c) or (d), or Section 2.06(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

25

--------------------------------------------------------------------------------


 

Section 2.07           Reduction of Letter of Credit by Amendment.  The Initial
Letter of Credit supports payment of the Bonds.  If, from time to time, the
Beneficiary and the Borrower desire to reduce the amount of the Initial Letter
of Credit, the Borrower and the Beneficiary shall send a written notice to the
Issuing Bank requesting that the Initial Letter of Credit be amended and
specifying the amount by which the face amount of the Initial Letter of Credit
shall be reduced and the date on which such amendment shall be effective.  Upon
receipt of such written notice, the Issuing Bank shall amend the Initial Letter
of Credit to reduce its face amount.  If the requested amendment reduces the
Initial Letter of Credit to zero, the original Initial Letter of Credit shall be
returned to the Issuing Bank and shall be canceled.

 

Section 2.08           Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.05, then such
Lender shall use reasonable efforts to designate a different lending office for
booking its Commitments hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.04 or Section 2.05, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)           If any Lender requests compensation under Section 2.04, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.05,
or if any Lender defaults in its obligation to acquire participations hereunder,
then the Borrower may, at its sole expense and effort (including the payment by
the Borrower of the fee specified in Section 10.04(b)(ii)(C)), upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided, that (i)
the Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.04 or payments required to be made
pursuant to Section 2.05, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

ARTICLE III
Representations and Warranties

 

The MLP and the Borrower, in each case with respect to itself and its Restricted
Subsidiaries, each represents and warrants to the Lenders that:

 

Section 3.01           Organization; Powers. It and its Restricted Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect,

 

26

--------------------------------------------------------------------------------


 

is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.

 

Section 3.02           Authorization; Enforceability. The Transactions are
within its and its Restricted Subsidiaries corporate, limited liability company
or partnership powers and have been duly authorized by all necessary corporate,
limited liability company or partnership and, if required, stockholder, member
or limited partner action. This Agreement has been duly executed and delivered
by it and constitutes a legal, valid and binding obligation of it, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

Section 3.03           Governmental Approvals; No Conflicts. The Transactions
(a) do not require any material consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect, (b) will not violate any
applicable material law or regulation or the charter, by-laws or other
organizational documents of it or any of its subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument relating to Material Indebtedness
binding upon it or any of its Restricted Subsidiaries or its assets, or give
rise to a right thereunder to require any payment to be made by it or any of its
Restricted Subsidiaries, and (d) will not result in the creation or imposition
of any Lien on any asset of it or any of its Subsidiaries.

 

Section 3.04           Financial Condition; No Material Adverse Change. (a) It
has heretofore furnished to the Lenders its most recent annual report on Form
10-K filed with the SEC, which includes the consolidated financial statements of
the MLP, as well as the financial statements of the Borrower, which are
contained in the consolidating footnote of the financial statements, all
reported on by KPMG and certified by its chief financial officer.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the MLP and its
consolidated subsidiaries, including the Borrower, as of such dates and for such
periods in accordance with GAAP except for the lack of footnotes with respect to
the Borrower.

 

(b)           Since December 31, 2011, there has been no material adverse change
in the business, assets, operations or condition (financial or otherwise) of it
and its Restricted Subsidiaries, taken as a whole.

 

Section 3.05           Properties. (a) It and its Restricted Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, free and clear of all Liens except Permitted
Encumbrances and Liens otherwise permitted or contemplated by this Agreement,
except where the failure to have such title or leasehold interest could not
reasonably be expected to result in a Material Adverse Effect.

 

(b)           It and its Restricted Subsidiaries owns, or is licensed to use, or
has made all required federal filings (and has not been notified of any contest)
with respect to, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by it and
its Restricted Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.06           Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of it, threatened against or
affecting it or any of its Restricted Subsidiaries (i) as to which there is a

 

27

--------------------------------------------------------------------------------


 

reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve this Agreement or the Transactions.

 

(b)           Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither it nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

 

(c)           Since the Effective Date, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

 

Section 3.07           Compliance with Laws and Agreements. It and its
Restricted Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

 

Section 3.08           Investment Company Status. Neither it nor any of its
Subsidiaries is an investment company as defined in, or subject to regulation
under, the Investment Company Act of 1940. The Borrower is not subject to
regulation under any Federal or State statute or regulation which limits its
ability to incur Indebtedness.

 

Section 3.09           Taxes. It and its Subsidiaries has each timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which it or such subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.10           ERISA. Except as could not reasonably be expected to
result in a Material Adverse Effect, each ERISA Affiliate has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan.
Except as could not reasonably be expected to result in a Material Adverse
Effect, no ERISA Affiliate has (a) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Plan, (b) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Code or (c) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA.

 

Section 3.11           Disclosure. It has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No reports, financial statements, certificates or other
information furnished by or on behalf of it to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished) (but
excluding in each case any information of a general economic or industry nature)
contains any material misstatement of fact or

 

28

--------------------------------------------------------------------------------


 

omits to state any material fact necessary to make the statements therein taken
as a whole, in the light of the circumstances under which they were made, not
materially misleading; provided, that, with respect to information consisting of
statements, estimates and projections regarding the future performance of the
Borrower, the MLP and their subsidiaries (collectively, the “Projections”), no
representation, warranty or covenant is made other than that the Projections
have been prepared in good faith based on assumptions believed to be reasonable
both at the time of preparation and furnishing thereof, recognizing that there
are (i) industry-wide risks normally associated with the types of business
conducted by the MLP, the Borrower and their Subsidiaries and (ii) projections
are necessarily based upon professional opinions, estimates and projections and
that none of the MLP, the Borrower or any of their Subsidiaries warrants that
such opinions, estimates and projections will ultimately prove to have been
accurate.

 

Section 3.12           Subsidiaries. As of the date hereof, Schedule 3.12: (a)
sets forth the name and jurisdiction of incorporation or organization of each
Subsidiary; (b) identifies each Subsidiary of the MLP as either a Restricted
Subsidiary or Unrestricted Subsidiary, (c) identifies each Subsidiary of the MLP
as a Wholly-Owned Subsidiary or a non-Wholly-Owned Subsidiary and (d) identifies
each Subsidiary of the MLP that is a Material Subsidiary.

 

ARTICLE IV
Conditions

 

Section 4.01           Effective Date. The obligations of the Issuing Bank to
issue the Initial Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.02):

 

(a)           The Administrative Agent (or its counsel) shall have received (i)
this Agreement, executed and delivered by a duly authorized officer of the
Borrower and the MLP, and by the Lenders and the Administrative Agent and (ii)
the Subsidiary Guaranty, executed and delivered by a duly authorized officer of
each Guarantor (other than the MLP) and satisfactory in form and substance to
the Administrative Agent.

 

(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of (i) Andrews Kurth LLP, counsel for the Borrower and the MLP
and (ii) Amy L. Perry, in-house counsel of the MLP, collectively providing the
opinions set forth in Exhibit B, and each such opinion covering such other
matters relating to the Borrower, the General Partner, the Guarantors, this
Agreement or the Transactions as the Lenders shall reasonably request. The
Borrower hereby requests each such counsel to deliver its applicable opinion to
the Administrative Agent and the Lenders.

 

(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
General Partner, the MLP, the Guarantors, the authorization of the Transactions,
and any other legal matters relating to the Borrower, the General Partner, the
MLP, the Guarantors, the Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

 

(d)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, Vice President or a Financial
Officer of each of the Borrower and the MLP, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

 

(e)           The Administrative Agent shall have received (i) counterpart
originals of the Partnership Agreement (MLP) substantially in the form listed as
Exhibit 3.4 to the MLP’s annual report

 

29

--------------------------------------------------------------------------------


 

on Form 10-K for the fiscal year ended December 31, 2011, the Series 2010
Indenture and the Partnership Agreement (Borrower) in form and substance
acceptable to the Lenders, in each case duly executed by each of the parties
thereto and (ii) evidence satisfactory to the Lenders that the Partnership
Agreement (Borrower), the Series 2010 Indenture and the Partnership Agreement
(MLP) are in full force and effect and have not been amended or modified except
to the extent such amendments or modifications have been delivered to the
Administrative Agent, which evidence may be in the form of a certificate of the
President or a Vice President (or equivalent officer) of each of the Borrower
and the MLP.

 

(f)            The Administrative Agent shall have received the financial
statements referred to in Section 3.04(a).

 

(g)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

 

(h)           The Administrative Agent, Issuing Bank and the Lenders shall have
received, and be reasonably satisfied in form and substance with, all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including but not restricted to the Patriot Act.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Issuing Bank to issue the Initial Letter
of Credit under this Agreement shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 10.02) at or
prior to 12:00 p.m., New York City time, on June 6, 2012 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

 

Section 4.02           Initial Letter of Credit. The obligation of the Issuing
Bank to issue, amend, renew or extend the Initial Letter of Credit, is subject
to the satisfaction of the following conditions:

 

(a)           The representations and warranties of the Borrower and the MLP set
forth in this Agreement shall be true and correct on and as of the date of such
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (unless such representations and warranties are stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date).

 

(b)           At the time of and immediately after giving effect to the
issuance, amendment, renewal or extension of the Initial Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

(c)           The Administrative Agent shall have received each additional
document, instrument, legal opinion or item of information reasonably requested
by the Administrative Agent, including, without limitation, a copy of any debt
instrument, security agreement or other material contract to which the MLP or
any Restricted Subsidiary may be a party.

 

Each issuance, amendment, renewal or extension of the Initial Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower and
the MLP on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02.

 

30

--------------------------------------------------------------------------------

 


 

Section 4.03                                Additional Letters of Credit. The
obligation of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit (other than the Initial Letter of Credit), is subject to the satisfaction
of the following conditions:

 

(a)                                  The representations and warranties of the
Borrower and the MLP set forth in this Agreement shall be true and correct on
and as of the date of such issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (unless such representations and warranties are
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date).

 

(b)                                 At the time of and immediately after giving
effect to the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

(c)                                  The Lenders shall have received each
additional document, instrument, legal opinion or item of information reasonably
requested by the Lenders, Issuing Bank, or Administrative Agent, including,
without limitation, a copy of any debt instrument, security agreement or other
material contract to which the MLP or any Restricted Subsidiary may be a party.

 

(d)                                 Each Lender shall have received credit
approval, in its sole discretion, for the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.

 

ARTICLE V
Affirmative Covenants

 

Until the Commitments have expired or been terminated and each Letter of Credit
shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the MLP and the Borrower each covenants and agrees with the Lenders
that:

 

Section 5.01                                Financial Statements and Other
Information. It will furnish to the Administrative Agent and each Lender:

 

(a)                                  no later than 15 days following the date
required by applicable SEC rules (without giving effect to any extensions
available thereunder) for the filing of such financial statements after the end
of each fiscal year of the MLP, the MLP’s most recent annual report on
Form 10-K, which includes the consolidated financial statements of the MLP, as
well as the financial statements of the Borrower, which are contained in the
consolidating footnote of the financial statements, all reported on by KPMG LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) and certified by one
of the MLP’s Financial Officer to the effect that such financial statements
present fairly in all material respects the financial condition, results of
operations and cash flows of the MLP and its consolidated subsidiaries,
including the Borrower, in accordance with GAAP consistently applied except for
the lack of footnotes with respect to the Borrower;

 

(b)                                 no later than 15 days following the date
required by applicable SEC rules (without giving effect to any extensions
available thereunder) for the filing of such financial statements after the end
of each of the first three fiscal quarters of each fiscal year of the MLP, the
MLP’s most recent quarterly report on Form 10-Q, which includes the consolidated
financial statements of the MLP, as well as the financial statements of the
Borrower, which are contained in the consolidating footnote of the financial
statements, all certified by one of the MLP’s Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of the MLP and its consolidated

 

31

--------------------------------------------------------------------------------


 

subsidiaries, including the Borrower, in accordance with GAAP consistently
applied except for the lack of footnotes with respect to the Borrower;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of each of the Borrower and the MLP (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.11 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

(d)                                 promptly after Moody’s or S&P shall have
announced a change in the rating established or deemed to have been established
for the Index Debt, written notice of such rating change;

 

(e)                                  if, at any time, any of the consolidated
Subsidiaries of the MLP are Unrestricted Subsidiaries, then concurrently with
any delivery of financial statements under Section 5.01(a) or Section 5.01(b), a
certificate of a Financial Officer setting forth consolidating spreadsheets that
show all consolidated Unrestricted Subsidiaries and the eliminating entries, in
such form as would be presentable to the auditors of the MLP; and

 

(f)                                    promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower, the MLP or any of their subsidiaries, or compliance
with the terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request.

 

Documents required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the MLP posts such documents, or provides a link thereto
on the MLP’s website on the Internet at www.nustarenergy.com; or (ii) on which
such documents are posted on the MLP’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the MLP and the
Borrower shall be required to provide electronic copies of the compliance
certificate required by Section 5.01(c) to the Administrative Agent. Except for
such compliance certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the MLP and the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

Section 5.02                                Notices of Material Events. The MLP
and the Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

 

(a)                                  the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the MLP, the Borrower or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

32

--------------------------------------------------------------------------------


 

(c)                                  if and when any ERISA Affiliate (i) gives
or is required to give notice to the PBGC of any “reportable event” (as defined
in Section 4043 of ERISA) with respect to any Plan which could reasonably be
expected to constitute grounds for a termination of such Plan under Title IV of
ERISA, or knows that the plan administrator of any Plan has given or is required
to give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of complete or partial withdrawal liability under Title IV of ERISA or notice
that any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multi-Employer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could reasonably be expected to result in the imposition of a Lien
or the posting of a bond or other security, a certificate of a Financial Officer
of each of the Borrower and the MLP setting forth details as to such occurrence
and action, if any, which the Borrower, the MLP or applicable ERISA Affiliate is
required or proposes to take, but only to the extent that any occurrence
described in the preceding clauses (i) through (vii) could reasonably be
expected to result in a Material Adverse Effect;

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect;

 

(e)                                  any material amendment to the Partnership
Agreement (MLP) or the Partnership Agreement (Borrower), together with a
certified copy of such amendment;

 

(f)                                    any of the following events, in each case
if the occurrence of such event could reasonably be expected to have a Material
Adverse Effect:

 

(i)                                     the receipt by the MLP (or its general
partner(s)), the Borrower or the General Partner of any notice of any claim with
respect to any Environmental Liability;

 

(ii)                                  if the President or a Vice President (or
equivalent officer) of the MLP or the Borrower, or the officer of the MLP or the
Borrower primarily responsible for monitoring compliance by the MLP or the
Borrower and its subsidiaries with Environmental Laws, shall obtain actual
knowledge that there exists any Environmental Liability pending or threatened
against the MLP, the Borrower or any of their Subsidiaries; or

 

(iii)                               any release, emission, discharge or disposal
of any Hazardous Materials that could reasonably be expected to form the basis
of any Environmental Liability with respect to the MLP, the Borrower or any of
their Subsidiaries; and

 

(g)                                 Any substitution for or replacement of the
Initial Letter of Credit by a Substitute Credit Facility (as defined in the
Series 2010 Indenture) shall be effectuated by the Borrower in accordance with
the applicable provisions of the Series 2010 Lease Agreement, the Series 2010
Indenture and the Initial Letter of Credit, and, without limitation to the
foregoing, the Borrower shall provide to the Issuing Bank all notices required
or contemplated to be given by the Borrower to the Issuing Bank under the terms
of the Series 2010 Lease Agreement, the Series 2010 Indenture or the Initial
Letter of Credit with respect to such replacement or substitution.

 

33

--------------------------------------------------------------------------------


 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or President or any Vice President (or equivalent officer)
of each of the Borrower and the MLP setting forth a description of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.03                                Existence; Conduct of Business. It
will, and will cause each of its Restricted Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided, that the foregoing shall not
prohibit any transaction permitted under Section 6.03 (including any conversion
into any other form of entity or continuation in another jurisdiction, but only
to the extent otherwise expressly permitted thereunder).

 

Section 5.04                                Payment of Obligations. It will, and
will cause each of its Restricted Subsidiaries to, pay its obligations,
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) it or such Restricted Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.05                                Maintenance of Properties;
Insurance. It will, and will cause each of its Restricted Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

 

Section 5.06                                Books and Records; Inspection
Rights. It will, and will cause each of its Restricted Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. It will, and will cause each of its Restricted Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

 

Section 5.07                                Compliance with Laws. It will, and
will cause each of its Restricted Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property and the terms and provisions of the Partnership Agreement (MLP), except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.08                                Use of the Initial Letter of Credit.
The Initial Letter of Credit shall be used only to support payment of the Bonds.

 

Section 5.09                                Environmental Laws. It will, and
will cause each of its Subsidiaries to:

 

(a)                                  comply with all applicable Environmental
Laws and obtain and comply with and maintain any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; and

 

34

--------------------------------------------------------------------------------


 

(b)                                 conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws except
to the extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect.

 

Section 5.10                                Unrestricted Subsidiaries.

 

(a)                                  It will cause the management, business and
affairs of each of it and its Unrestricted Subsidiaries to be conducted in such
a manner (including, without limitation, by keeping separate books of account,
furnishing separate financial statements of Unrestricted Subsidiaries to
creditors and potential creditors thereof and by not permitting assets or
properties of it and its respective Restricted Subsidiaries to be commingled
(except pursuant to contractual arrangements that comply with Section 6.07)) so
that each Unrestricted Subsidiary that is a corporation or other entity will be
treated as a corporate or other entity separate and distinct from it and the
Restricted Subsidiaries.

 

(b)                                 Except as permitted by Section 6.04(g), it
will not, and will not permit any of the Restricted Subsidiaries to, incur,
assume, guarantee or be or become liable for any Indebtedness of any of the
Unrestricted Subsidiaries.

 

(c)                                  It will not permit any Unrestricted
Subsidiary to hold any Equity Interest in, or any Indebtedness of, it or any
Restricted Subsidiary.

 

Section 5.11                                Subsidiary Guaranty. It will cause
each of its Subsidiaries that guarantees any public debt of the MLP or any
Subsidiary of the MLP (including, without limitation, any debt issued pursuant
to any Indenture), to guarantee the Borrower Obligations, by executing and
delivering to the Administrative Agent, for the benefit of the Lenders, on or
prior to the Effective Date with respect to any Subsidiary that guarantees any
such public debt as of the Effective Date, and thereafter, within five
(5) Business Days after any Subsidiary guarantees any such public debt, (a) a
Subsidiary Guaranty (or a supplement thereto as may be requested by the
Administrative Agent) and (b) such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent. For the avoidance of doubt, if at any time any Subsidiary
referenced above does not guarantee any obligations of the MLP or any of its
Subsidiaries under any public debt instrument (including the Indentures) or any
such Subsidiary is to be released from such guarantee of such public debt
instrument immediately following such Subsidiary’s release from the Subsidiary
Guaranty, then such Subsidiary shall be released from the Subsidiary Guaranty in
accordance with Section 6.15 of the Subsidiary Guaranty; provided that if such
Subsidiary is not released from such guarantee of such public debt instrument
within five (5) days of such Subsidiary’s release from the Subsidiary Guaranty,
then such Subsidiary shall immediately become a party to the Subsidiary
Guaranty.

 

Section 5.12                                Grant of Security Interest in
Pledged Bonds.  Borrower hereby pledges to the Issuing Bank and the
Administrative Agent for the benefit of the Lenders, and grants to the Issuing
Bank and the Administrative Agent, a security interest in all of the Borrower’s
right, title and interest in and to each Series 2010 Bond from time to time
purchased with moneys described in Section 4.03(b) of the Series 2010 Indenture
(including any “security entitlement” (as defined in Article 8 of the Uniform
Commercial Code as in effect in the State of New York) or beneficial interest in
such Series 2010 Bond), and all proceeds of the foregoing, to secure all amounts
now or in the future owing by the Borrower to the Issuing Bank in respect of
drawings under the Initial Letter of Credit now or hereafter honored by the
Issuing Bank, and such Bonds shall constitute “Pledged Bonds” under the
Indenture.  Upon (a) the remarketing of any Pledged Bonds, (b) the receipt by
the Indenture Trustee of the proceed of such remarketing, and (c) the delivery
by the Indenture Trustee to the Issuing Bank of a Reinstatement

 

35

--------------------------------------------------------------------------------


 

Certificate in the form of Annex L to the Initial Letter of Credit with respect
to such remarketing, Pledged Bonds in an aggregate principal amount equal to the
lesser of the following shall automatically be released from the foregoing
pledge and security interest:  (i) the amount shown in paragraph 3 of such
Reinstatement Certificate as representing principal being held in the
Remarketing Account of the Bond Fund (as defined in the Series 2010 Indenture),
and (ii) the amount shown in paragraph 2 of such Reinstatement Certificate as
representing principal of the “Original Purchase Price” (as defined in such
Reinstatement Certificate).  At such time as the Borrower reimburses the Issuing
Bank for the full amount of drawings under the Letter of Credit honored by the
Issuing Bank to purchase Pledged Bonds, together with all accrued interest
thereon payable in accordance with this Agreement, the Issuing Bank, at the cost
and expense of the Borrower, shall provide such instructions to the Indenture
Trustee and take such steps as may be reasonably requested by the Borrower to
cause such Pledged Bonds to the transferred to the Borrower, whether through
registration by the Indenture Trustee in the name of the Borrower or through the
Book-Entry System; provided, however, notwithstanding any reimbursement by the
Borrower to the Issuing Bank or any such transfer of such Series 2010 Bonds to
the Borrower, such Series 2010 Bonds shall at all times remain Pledged Bonds
until their release from the pledge and security interest hereunder in
accordance with the preceding sentence.  Borrower hereby irrevocably authorizes
the Administrative Agent and Issuing Bank at any time and from time to time to
file in any filing office in any Uniform Commercial Code jurisdiction any
initial financing statements and amendments thereto that (a) describe the
Pledged Bonds as collateral and (b) provide any other information required by
part 5 of Article 9 of the Uniform Commercial Code, for the sufficiency or
filing office acceptance of any financing statement or amendment, including
whether Debtor is an organization, the type of organization and any
organizational identification number issued to Debtor .

 

ARTICLE VI
Negative Covenants

 

Until the Commitments have expired or terminated and all fees payable hereunder
have been paid in full and each Letter of Credit has expired or terminated and
all LC Disbursements shall have been reimbursed, each of the MLP and the
Borrower covenants and agrees with the Lenders that:

 

Section 6.01                                Indebtedness. It will not, and will
not permit any of its Restricted Subsidiaries to, create, incur, assume or
permit to exist any Indebtedness, except:

 

(a)                                  Indebtedness created under this Agreement;

 

(b)                                 Indebtedness created under the Revolving
Credit Agreement;

 

(c)                                  Indebtedness created under the UK Credit
Agreement, the principal amount of which does not exceed £21,000,000 in the
aggregate at any time;

 

(d)                                 Indebtedness of the MLP to any Restricted
Subsidiary and of any Restricted Subsidiary to the MLP or any other Restricted
Subsidiary;

 

(e)                                  Guarantees by the MLP of Indebtedness of
any Restricted Subsidiary and by any Restricted Subsidiary of Indebtedness of
the MLP or any other Restricted Subsidiary; and

 

(f)                                    Indebtedness consisting of the NPOP
Notes, and any guarantees thereof, the principal amount of which does not exceed
$250,000,000 in the aggregate;

 

36

--------------------------------------------------------------------------------


 

(g)                                 Indebtedness of the type referred to in
clause (k) of the definition of Indebtedness in an aggregate amount not to
exceed $120,000,000 at any one time outstanding; and

 

(h)                                 other Indebtedness of the MLP and any
Restricted Subsidiary; provided that, both before and after such Indebtedness is
created, incurred or assumed, no Event of Default shall have occurred and be
continuing under this Agreement, and the MLP shall be in Pro Forma Compliance.

 

Notwithstanding the foregoing or anything to the contrary contained herein, the
MLP and the Borrower will not permit the aggregate principal amount of
Indebtedness of all Restricted Subsidiaries (other than Indebtedness described
on Schedule 6.01 and Indebtedness of the Borrower) at any time to exceed 10% of
Consolidated Net Tangible Assets.

 

Section 6.02                                Liens. It will not, and will not
permit any of its Restricted Subsidiaries to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

 

(a)                                  Permitted Encumbrances;

 

(b)                                 any Lien existing on any property or asset
prior to the acquisition thereof by the MLP or any Restricted Subsidiary or
existing on any property or asset of any Person that becomes a Restricted
Subsidiary after the date hereof prior to the time such Person becomes a
Restricted Subsidiary; provided, that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other property or assets of the MLP or any Restricted Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Restricted Subsidiary, as
the case may be;

 

(c)                                  Liens on fixed or capital assets acquired,
constructed or improved by the MLP or any Restricted Subsidiary; provided, that
(i) such security interests secures Indebtedness permitted by clause (f) of
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the MLP or any Restricted Subsidiary;

 

(d)                                 Liens securing Indebtedness permitted by
Section 6.01(f);

 

(e)                                  other Liens securing Indebtedness in an
amount that does not at any time exceed 10% of Consolidated Net Worth; and

 

(f)                                    extensions, renewals, modifications or
replacements of any of the Liens and other matters referred to in clauses
(a) through (e) of this Section, provided, that such Lien is otherwise permitted
by the terms hereof and, with respect to Liens securing Indebtedness, no
extension or renewal Lien shall (i) secure more than the amount of the
Indebtedness or other obligations secured by the Lien being so extended or
renewed or (ii) extend to any property or assets not subject to the Lien being
so extended or renewed.

 

Section 6.03                                Fundamental Changes. (a) It will
not, and will not permit any of its Restricted Subsidiaries to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of

 

37

--------------------------------------------------------------------------------


 

transactions) all or substantially all of its assets (it being understood that
substantially all of its assets shall mean more than 50% of the aggregate total
assets of the MLP and its Restricted Subsidiaries, taken as a whole), or all or
substantially all of the stock (it being understood that substantially all of
the stock shall mean stock representing ownership interests in more than 50% of
the aggregate total assets of the MLP and its Restricted Subsidiaries, taken as
a whole) of any of its Restricted Subsidiaries (in each case whether now owned
or hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Restricted Subsidiary may merge into the
Borrower in a transaction in which the Borrower is the surviving entity or the
Borrower may merge into or consolidate with another Person so long as (A) the
surviving entity or purchaser, if other than the Borrower, assumes, pursuant to
the terms of such transaction, each of the obligations of the Borrower hereunder
and under any other documents entered into in connection with each Letter of
Credit and (B) each such assumption is expressly evidenced by an agreement
executed and delivered to the Lenders in a form reasonably satisfactory to the
Administrative Agent, (ii) any Restricted Subsidiary (other than the Borrower)
may merge into or consolidate with any Restricted Subsidiary (other than the
Borrower) in a transaction in which the surviving entity is a Restricted
Subsidiary (other than the Borrower), (iii) any Restricted Subsidiary (other
than the Borrower) may sell, transfer, lease or otherwise dispose of all or any
portion of its assets to the Borrower or to another Restricted Subsidiary and
(iv) any Restricted Subsidiary (other than the Borrower) may liquidate, dissolve
or be transferred, sold or otherwise disposed of if the MLP determines in good
faith that such liquidation, dissolution, transfer, sale or disposition is in
the best interests of the MLP and is not materially disadvantageous to the
Lenders (but the foregoing is subject to the restrictions and limitations on the
sale, transfer, lease or other disposition of all or substantially all of such
Restricted Subsidiary’s assets, or all or substantially all of the stock of any
of its Restricted Subsidiaries as described above); provided that any such
merger or consolidation involving a Person that is not a Wholly-Owned Restricted
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section6.04.

 

(b)                                 It will not, and will not permit any of its
Restricted Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by it and its Restricted Subsidiaries on
the date of this Agreement and businesses reasonably related thereto.

 

Section 6.04                                Investments, Loans, Advances,
Guarantees and Acquisitions. It will not, and will not permit any of its
Restricted Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Wholly-Owned Subsidiary prior to such
merger) any Investment in or Guarantee any obligations of, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:

 

(a)                                  Permitted Investments;

 

(b)                                 Investments by the MLP and any Restricted
Subsidiary in the Equity Interests of any Restricted Subsidiary;

 

(c)                                  loans or advances made by the MLP to any
Restricted Subsidiary and made by any Restricted Subsidiary to the MLP or any
other Restricted Subsidiary;

 

(d)                                 Guarantees constituting Indebtedness
permitted by Section 6.01;

 

(e)                                  the Borrower’s interest in ST Linden
Terminal, LLC and Aves Depoculuk Ve Antrepoculuk Hizmetleri A.S.;

 

(f)                                    the purchase or other acquisition by the
MLP or a Restricted Subsidiary of the assets of another Person constituting all
or substantially all of the property and assets or business of

 

38

--------------------------------------------------------------------------------


 

another Person or assets that constitute a business unit, line of business or
division of another Person, or the purchase or other acquisition by the MLP or a
Restricted Subsidiary of all or substantially all of the Equity Interests in any
Person, that immediately upon the consummation thereof, will be a Restricted
Subsidiary (including, without limitation, as a result of a merger or
consolidation otherwise permitted under this Agreement); provided, that, both
before and after giving effect to any such Investment, no Default shall exist,
including, without limitation, a Default with respect to use of proceeds set
forth in Section 5.08, and the MLP shall be in Pro Forma Compliance;

 

(g)                                 Investments in Joint Venture Interests and
Unrestricted Subsidiaries; provided, that, both before and after giving effect
to any such Investment, no Default shall exist, including, without limitation, a
Default with respect to use of proceeds set forth in Section 5.08, and the MLP
shall be in Pro Forma Compliance; provided, further that the aggregate amount of
Investments made pursuant to this clause (g) (other than Investments described
in Schedule 6.04) shall not exceed $750,000,000 in the aggregate at any time;

 

(h)                                 Investments in Swap Agreements other than
Permitted Swap Agreements; provided, that, both before and after giving effect
to any such Investment, no Default shall exist, including, without limitation, a
Default with respect to use of proceeds set forth in Section 5.08, and the MLP
shall be in Pro Forma Compliance; provided, further that the aggregate amount of
Investments made pursuant to this clause (h) shall not exceed $100,000,000 in
the aggregate at any time; and

 

(i)                                     Guarantees of obligations not
constituting Indebtedness of Restricted Subsidiaries.

 

Section 6.05                                Swap Agreements. It will not, and
will not permit any of its Restricted Subsidiaries to, enter into any Swap
Agreement, other than (a) Swap Agreements entered into for the purpose of
fixing, hedging or swapping interest rate, commodity price or foreign currency
exchange rate risk (or to reverse or amend any such agreements previously made
for such purposes), and not for speculative purposes, (b) other Swap Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which it or any of its subsidiaries is exposed in the conduct of its business or
the management of its liabilities, and not for speculative purposes (the Swap
Agreements in clauses (a) and (b), collectively the “Permitted Swap Agreements”)
or (c) Swap Agreements other than Permitted Swap Agreements to the extent
permitted by Section 6.04(h).

 

Section 6.06                                Restricted Payments. It will not,
and will not permit any of its Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except (a) any
Subsidiary may declare and pay Restricted Payments to its parent and (b) as long
as no Default has occurred and is continuing or would result therefrom, the MLP
may make Restricted Payments in accordance with the terms of the Partnership
Agreement (MLP).

 

Section 6.07                                Transactions with Affiliates. It
will not, and will not permit any of its Restricted Subsidiaries to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) at prices and on terms and
conditions not less favorable to it or such Restricted Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among it and its Wholly-Owned Restricted Subsidiaries not involving
any other Affiliate, (c) any Restricted Payment permitted by Section 6.06,
(d) pursuant to the agreements listed on Schedule 6.07, which agreements are at
prices and on terms and conditions not less favorable to it than could be
obtained on an arm’s-length basis from unrelated third parties and (e) sales or
discounts of any of its accounts receivables in connection with any accounts
receivables securitization or financing, but only to the extent the same is
otherwise permitted hereunder.

 

39

--------------------------------------------------------------------------------


 

Section 6.08                                Restrictive Agreements. It will not,
and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of it or any of its Restricted Subsidiaries to create, incur or permit
to exist any Lien upon any of its property or assets, or (b) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
any of its Equity Interests or to make or repay loans or advances to the MLP or
any other Restricted Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Restricted Subsidiary; provided, that (i) the foregoing shall not
apply to restrictions and conditions imposed by law, by this Agreement, by the
UK Credit Agreement or any Hybrid Equity Securities (but, in the case of Hybrid
Equity Securities, only with respect to the ability of the Borrower to pay
dividends or other distributions with respect to its Equity Interests), (ii) the
foregoing shall not apply to restrictions and conditions (x) existing on the
date of this Agreement identified on Schedule 6.08 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition so as to cause such restriction or
condition to be more restrictive than the restriction or condition in existence
on the date of this Agreement) or (y) arising or agreed to after the date of
this Agreement; provided, that such restrictions or conditions are not more
restrictive than the restrictions and conditions existing on the date of this
Agreement, (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary pending such sale; provided such restrictions and conditions apply
only to the Restricted Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (v) clause (a) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof.

 

Section 6.09                                Limitation on Modifications of
Series 2010 Bond Documents and Other Agreements. It will not, and will not
permit any of its Restricted Subsidiaries to, (a) amend, modify or change, or
consent to any amendment, modification or change to, any of the terms of, the
Partnership Agreement (MLP), except to the extent the same could not reasonably
be expected to have a Material Adverse Effect, or (b) amend or modify, or
consent to any amendment of or modification to, any Series 2010 Bond Document
without the prior written consent of the Issuing Bank and the Required Lenders.

 

Section 6.10                                Designation and Conversion of
Restricted and Unrestricted Subsidiaries;  Debt of Unrestricted Subsidiaries.

 

(a)                                  Unless designated as an Unrestricted
Subsidiary on Schedule 3.12 as of the date hereof or thereafter designated
pursuant to the terms of the Revolving Credit Agreement, assuming compliance
with Section 6.10(b)of the Revolving Credit Agreement, any Person that becomes a
Subsidiary of the MLP or any Restricted Subsidiary shall be classified as a
Restricted Subsidiary.

 

(b)                                 The Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary in accordance with the terms of
Section 6.10(c) of the Revolving Credit Agreement.

 

(c)                                  Notwithstanding the foregoing or anything
to the contrary contained herein, for the purposes of this Agreement the
Borrower and each Guarantor is a Restricted Subsidiary of the MLP and may not be
an Unrestricted Subsidiary.

 

(d)                                 The Borrower shall notify the Administrative
Agent in writing promptly upon any Subsidiary becoming a Material Subsidiary. 
The Borrower shall provide copies to the Administrative Agent of all notices it
provides to the Revolving Agent under Section 6.10 of the Revolving Credit
Agreement.

 

40

--------------------------------------------------------------------------------


 

Section 6.11                                Financial Condition Covenant. The
MLP will not permit as of the last day of any fiscal quarter (each a
“Calculation Date”) its Consolidated Debt Coverage Ratio to be in excess of 5.00
to 1.00 (the “Standard Ratio”) for any Rolling Period; provided that (a) for the
Rolling Period ending on June 30 of each year, the MLP’s Consolidated Debt
Coverage Ratio may exceed the Standard Ratio so long as its Consolidated Debt
Coverage Ratio does not exceed 5.50 to 1.00 for such Rolling Period;  and (b) if
at any time the MLP or any of its Restricted Subsidiaries has consummated one or
more acquisitions within the two most recently completed fiscal quarters prior
to such Calculation Date for which the MLP or any of its Restricted Subsidiaries
has paid aggregate net consideration of at least $50,000,000, then, for the two
Rolling Periods the last day of which immediately follow the date on which such
acquisition is consummated, the numerator of the maximum Consolidated Debt
Coverage Ratio otherwise permitted above shall be increased by 0.5; thereafter,
compliance shall be determined by reverting back to the Standard Ratio; provided
further that, notwithstanding the foregoing, or anything to the contrary
contained in this Section 6.11, in no event shall the MLP permit at any time its
Consolidated Debt Coverage Ratio to exceed 5.50 to 1.00 for any Rolling Period.

 

ARTICLE VII
Events of Default

 

From (and including) the Effective Date, if any of the following events (Events
of Default) shall occur:

 

(a)                                  the Borrower shall fail to pay any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
or any fee or any other amount (other than an amount referred to in clause
(a) of this Article) payable under this Agreement, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower, the MLP or any of their Restricted
Subsidiaries in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with the Loan Documents or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

(d)                                 the MLP or the Borrower shall fail to
observe or perform any covenant, condition or agreement contained in
Section 5.02(a), (c), or (e), Section 5.03 (with respect to the MLP’s or the
Borrower’s existence), Section 5.08, Section 5.11 or in Article VI;

 

(e)                                  the MLP, the Borrower or any Guarantor
shall fail to observe or perform any covenant, condition or agreement contained
in the Loan Documents (other than those specified in clause (a), (b) or (d) of
this Article), and such failure shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender);

 

(f)                                    the MLP or any Restricted Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (subject to any applicable grace period), whether by
acceleration or otherwise, of any Material Indebtedness; or a default shall
occur in the performance or observance of any

 

41

--------------------------------------------------------------------------------


 

obligation or condition with respect to any Material Indebtedness if the effect
of such default is to accelerate the maturity of any such Indebtedness or such
default shall continue unremedied for any applicable period of time sufficient
to permit the holder or holders of such Indebtedness, or any trustee or agent
for such holders, to cause such Indebtedness to become due and payable prior to
its expressed maturity;

 

(g)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the General Partner, the MLP (or
its general partner(s)), the Borrower, any Guarantor or any Material Subsidiary
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the General Partner, the MLP
(or its general partner(s)), the Borrower, any Guarantor or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(h)                                 the General Partner, the MLP (or its general
partner(s)), the Borrower, any Guarantor or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the General
Partner, the MLP (or its general partner(s)), the Borrower, any Guarantor or any
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(i)                                     the General Partner, the MLP (or its
general partner(s)), the Borrower, any Guarantor or any Material Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(j)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $50,000,000 and that are not covered
by insurance shall be rendered against the MLP, any Restricted Subsidiary, or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the MLP or any Restricted Subsidiary to enforce any such judgment;

 

(k)                                  an ERISA Event shall have occurred that, in
the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

 

(l)                                     the MLP or any Subsidiary shall incur an
Environmental Liability or Environmental Liabilities that could reasonably be
expected to have a Material Adverse Effect;

 

(m)                               the MLP shall (i) conduct, transact or
otherwise engage in, or commit to conduct, transact or otherwise engage in, any
business or operations other than (X) those incidental to its ownership of the
limited partner interests in the Borrower or of Equity Interests in other
Wholly-Owned Subsidiaries and (Y) the incurrence and maintenance of Indebtedness
or (ii) own, lease, manage or otherwise operate any properties or assets
(including cash and cash equivalents), other than (A) the

 

42

--------------------------------------------------------------------------------


 

limited partner interests in the Borrower, (B) ownership interests of a
Subsidiary, (C) ownership interests in other subsidiaries not Subsidiaries of
the Borrower, (D) cash received in connection with dividends made by the
Borrower in accordance with Section 6.06(b) pending application to the holders
of the Units and the General Partner Interest, (E) cash received in connection
with the incurrence of Indebtedness and (F) cash received in connection with
dividends made by other subsidiaries;

 

(n)                                 this Agreement or the Subsidiary Guaranty
after delivery thereof shall for any reason, except to the extent permitted by
the terms hereof or thereof (or as waived by the Lenders in accordance with
Section 10.02), ceases to be valid, binding and enforceable in accordance with
its terms against the Borrower, the MLP or a Guarantor party thereto or shall be
repudiated by any of them, or the Borrower, the MLP or any Guarantor shall so
state in writing;

 

(o)                                 a Change in Control shall occur; or

 

(p)                                 any “Event of Default” under or as defined
in the Revolving Credit Agreement shall occur and be continuing;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) require the Borrower to deposit cash collateral with the Administrative
Agent in accordance with Section 2.01(h), and in case of any event with respect
to the Borrower described in clause (g) or (h) of this Article, the Commitments
shall automatically terminate and the Borrower shall be required to deposit cash
collateral with the Administrative Agent in accordance with
Section 2.01(h) without the requirement of notice from the Administrative Agent
or the Required Lenders.

 

ARTICLE VIII
MLP Guarantee

 

Section 8.01                                MLP Guarantee.

 

(a)                                  The MLP, to the maximum extent permitted by
applicable law, (i) absolutely, unconditionally and irrevocably, guarantees to
the Administrative Agent for the ratable benefit of the Guaranteed Creditors and
their respective successors, endorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Borrower Obligations and
(ii) indemnifies and holds harmless each Guaranteed Creditor from, and agrees to
pay to such Guaranteed Creditor, all reasonable costs and expenses (including
reasonable counsel fees and expenses) incurred by such Guaranteed Creditor in
enforcing any of its rights under the guarantee contained in this Section 8.01.
The MLP agrees that notwithstanding any stay, injunction or other prohibition
preventing the payment by the Borrower of all or any portion of the Borrower
Obligations and notwithstanding that all or any portion of the Borrower
Obligations may be unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Borrower, to the
maximum extent permitted by applicable law, such Borrower Obligations shall
nevertheless be due and payable by the MLP for the purposes of this guarantee at
the time such Borrower Obligations would by payable by the Borrower under the
provisions of this Agreement. Notwithstanding the foregoing, any enforcement of
this guarantee with respect to the rights of any Guaranteed Creditor shall be
accomplished by the Administrative Agent acting on behalf of such Guaranteed
Creditor. The guarantee contained in this Section 8.01 is a guarantee of payment
and not collection, and the liability of the MLP is primary and not secondary.
Anything to the contrary

 

43

--------------------------------------------------------------------------------


 

notwithstanding, the maximum liability of the MLP under the guarantee provided
for in this Article VIII shall in no event exceed the amount which can be
guaranteed by the MLP under applicable federal and state laws relating to
insolvency of debtors (after giving effect to any right of contribution provided
for herein or in any other Loan Document).

 

(b)                                 The MLP agrees that if the maturity of the
Borrower Obligations is accelerated by bankruptcy or otherwise, such maturity
shall also be deemed accelerated for the purpose of this guarantee without
demand or notice to the MLP. The guarantee contained in this Section 8.01 is a
continuing guarantee and shall remain in full force and effect until all the
Borrower Obligations and the obligations of the MLP under the guarantee
contained in this Section 8.01 shall have been satisfied by payment in full in
cash, no Letter of Credit shall be outstanding and the Commitments shall be
terminated, notwithstanding that from time to time during the term of this
Agreement the Borrower may be free from any Borrower Obligations.

 

(c)                                  No payment made by the Borrower, the MLP,
any other guarantor or any other Person or received or collected by any
Guaranteed Creditor from the Borrower, the MLP, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of the MLP hereunder which shall, notwithstanding any such
payment (other than any payment made by the Borrower or MLP in respect of the
Borrower Obligations or any payment received or collected from the Borrower or
MLP in respect of the Borrower Obligations), remain liable for the Borrower
Obligations until, subject to Section 8.05, the Borrower Obligations are paid in
full in cash, no Letter of Credit shall be outstanding and the Commitments are
terminated.

 

Section 8.02                                Subrogation. The MLP shall be
subrogated to all the rights of any Guaranteed Creditor against the Borrower in
respect of any amounts paid by the MLP pursuant to the provisions of the
guarantee contained in Section 8.01; provided, however, that the MLP shall not
be entitled to enforce or to receive any payments arising out of, or based upon,
such right of subrogation with respect to any of the Borrower Obligations, nor
shall the MLP seek or be entitled to seek any contribution or reimbursement from
the Borrower or any other Guarantor (or any other guarantor) in respect of
payments made by the MLP hereunder, until all of the Borrower Obligations and
the Guarantees thereof shall have been indefeasibly paid in full in cash or
discharged. A director, officer, employee or stockholder, as such, of the MLP
shall not have any liability for any obligations of the MLP under the guarantee
contained in Section 8.01 or any claim based on, in respect of or by reason of
such obligations or their creation.

 

Section 8.03                                Amendments, etc. with respect to the
Borrower Obligations. The MLP shall remain obligated hereunder notwithstanding
that, without any reservation of rights against the MLP and without notice to or
further assent by the MLP, any demand for payment of any of the Borrower
Obligations made by any Guaranteed Creditor may be rescinded by such Guaranteed
Creditor and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Guaranteed Creditor, and any Loan Document and any other document executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by any Guaranteed Creditor for the payment of the Borrower Obligations may be
sold, exchanged, waived, surrendered or released. Except as required by
applicable law, no Guaranteed Creditor shall have any obligation to protect,
secure, perfect or insure any

 

44

--------------------------------------------------------------------------------


 

Lien at any time held by it as security for the Borrower Obligations or for the
guarantee contained in Section 8.01 or any property subject thereto.

 

Section 8.04                                Guarantee Absolute and
Unconditional. To the fullest extent permitted by applicable law, the MLP hereby
(a) waives diligence, presentment, demand of payment, notice of intent to
accelerate, notice of acceleration, notice of acceptance, filing of claims with
a court in the event of the merger, insolvency or bankruptcy of the Borrower or
the MLP, and all demands and notices whatsoever, (b) acknowledges that any
agreement, instrument or document evidencing the MLP Obligations may be
transferred and that the benefit of its obligations hereunder shall extend to
each holder of any agreement, instrument or document evidencing the MLP
Obligations without notice to them and (c) covenants that the MLP Obligations
will not be discharged except by complete performance thereof. The MLP further
agrees that to the fullest extent permitted by applicable law, if at any time
all or any part of any payment theretofore applied by any Person to any of the
MLP Obligations is, or must be, rescinded or returned for any reason whatsoever,
including without limitation, the insolvency, bankruptcy or reorganization of
the MLP, such MLP Obligations shall, to the extent that such payment is or must
be rescinded or returned, be deemed to have continued in existence
notwithstanding such application, and the MLP Obligations shall continue to be
effective or be reinstated, as the case may be, as though such application had
not been made.

 

To the fullest extent permitted by applicable law, the obligations of the MLP
under this guarantee shall be as aforesaid full, irrevocable, unconditional and
absolute and shall not be impaired, modified, discharged, released or limited by
any occurrence or condition whatsoever, including, without limitation, (i) any
compromise, settlement, release, waiver, renewal, extension, indulgence or
modification of, or any change in, any of the obligations and liabilities of the
Borrower or the MLP contained in any of the Borrower Obligations or this
Agreement, (ii) any impairment, modification, release or limitation of the
liability of the Borrower, the MLP or any of their estates in bankruptcy, or any
remedy for the enforcement thereof, resulting from the operation of any present
or future provision of any applicable bankruptcy law, as amended, or other
statute or from the decision of any court, (iii) the assertion or exercise by
the Borrower or the MLP of any rights or remedies under any of the Borrower
Obligations or this Agreement or their delay in or failure to assert or exercise
any such rights or remedies, (iv) the assignment or the purported assignment of
any property as security for any of the Borrower Obligations, including all or
any part of the rights of the Borrower or the MLP under this Agreement, (v) the
extension of the time for payment by the Borrower or the MLP of any payments or
other sums or any part thereof owing or payable under any of the terms and
provisions of any of the Borrower Obligations or this Agreement or of the time
for performance by the Borrower or the MLP of any other obligations under or
arising out of any such terms and provisions or the extension or the renewal of
any thereof, (vi) the modification or amendment (whether material or otherwise)
of any duty, agreement or obligation of the Borrower or the MLP set forth in
this Agreement, (vii) the voluntary or involuntary liquidation, dissolution,
sale or other disposition of all or substantially all of the assets, marshaling
of assets and liabilities, receivership, insolvency, bankruptcy, assignment for
the benefit of creditors, reorganization, arrangement, composition or
readjustment of, or other similar proceeding affecting, the Borrower or any of
the MLP or any of their respective assets, or the disaffirmance of any of the
Borrower Obligations, or this Agreement in any such proceeding, (viii) the
release or discharge of the Borrower or the MLP from the performance or
observance of any agreement, covenant, term or condition contained in any of
such instruments by operation of law, (ix) the unenforceability of any of the
Borrower Obligations or this Agreement, (x) any change in the name, business,
capital structure, corporate existence, or ownership of the Borrower or the MLP
or any other person or entity liable on the obligations guaranteed hereby,
(xi) the existence of any collateral or other guaranty, or any exchange, release
or non-perfection of any collateral or other guaranty, or (xii) any other
circumstance which might otherwise constitute a defense available to, or a legal
or equitable discharge of, a surety or the MLP.

 

45

--------------------------------------------------------------------------------


 

Section 8.05                                Reinstatement. To the maximum extent
permitted by applicable law, the guarantee contained in Section 8.01 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Guaranteed Creditor upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or the MLP, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
the MLP or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

Section 8.06                                Payments. The MLP hereby guarantees
that payments hereunder will be paid to the Administrative Agent without set-off
or counterclaim and without deduction for any taxes and in immediately available
funds and in the relevant currency at the Administrative Agent’s payment office
at the address provided in Section 10.01 of this Agreement.

 

ARTICLE IX
The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

46

--------------------------------------------------------------------------------


 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a Lender and a
commercial bank with an office in New York, New York and having a combined
capital and surplus of at least $500,000,000, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

ARTICLE X
Miscellaneous

 

Section 10.01                          Notices.

 

(a)                                  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided

 

47

--------------------------------------------------------------------------------


 

for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

 

(i)                                     if to the Borrower or the MLP, to it at
2330 N. Loop 1604 West, San Antonio, Texas 78248, Attention of Executive Vice
President, Chief Financial Officer and Treasurer (Telecopy No. (210) 918-5055);

 

(ii)                                  if to the Administrative Agent to Mizuho
Corporate Bank, Ltd. 1251 Avenue of the Americas, New York, New York, 10020,
Attention: Leon Mo, (Telecopy No. (212) 282-4488), with a copy to Porter Hedges
LLP, 1000 Main Street, 36th Floor, Houston, Texas 77002, Attention:  Nick H.
Sorensen, (Telecopy No. 713-226-6277),

 

(iii)                               if to the Issuing Bank, Mizuho Corporate
Bank, Ltd. 1251 Avenue of the Americas, New York, New York, 10020, Attention:
Leon Mo, (Telecopy No. (212) 282-4488),

 

(iv)                              if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided, that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt; provided that if such notice or other
communication is not received during the normal business hours of the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day for the recipient.

 

Section 10.02                          Waivers; Amendments. (a) No failure or
delay by the Administrative Agent, the Issuing Bank or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  Upon the occurrence of any Event of Default, the
Administrative Agent or Issuing Bank may pursue any of their respective rights
and remedies under any Loan Document or any Series 2010 Bond Document, as well
as any other remedies available at law or in equity.   No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the issuance of any Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor the Subsidiary
Guaranty nor any provision hereof or thereof may be waived, amended or modified
(except as expressly set forth herein or therein) except

 

48

--------------------------------------------------------------------------------


 

pursuant to an agreement or agreements in writing entered into by the Borrower,
the MLP and the Required Lenders or by the Borrower, the MLP and the
Administrative Agent with the consent of the Required Lenders; provided, that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the amount of any LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the amount of any LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.06(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) waive or amend Section 4.01, Article VIII or release the MLP from
its obligations hereunder or release any other Guarantor from a Subsidiary
Guaranty (except as expressly set forth in the Subsidiary Guaranty) without the
written consent of each Lender or (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, the Issuing Bank hereunder without the prior
written consent of the Administrative Agent or the Issuing Bank, as the case may
be.  No later than three Business Days after the effectiveness of any amendment,
consent or waiver under or in connection with the Revolving Credit Agreement,
the Administrative Agent, the Issuing Bank and the Lenders shall enter into a
substantially similar instrument with the Borrower and the MLP to the extent the
provisions in the Revolving Credit Agreement which have been amended, consented
to, or waived, are contained in this Agreement.

 

Section 10.03                          Expenses; Indemnity; Damage Waiver.
(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of each Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement or any Loan Document, including its
rights under this Section, or in connection with any Letter of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of any Letter of Credit.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an Indemnitee)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) each Letter
of Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under any Letter of Credit issued by
it if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or

 

49

--------------------------------------------------------------------------------


 

operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or the
Issuing Bank under paragraph (a) or (b) of this Section (and without limiting
the Borrower’s obligation to do so), each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, the Letter of Credit or the
use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable not later than 5 Business Days after written demand therefor.

 

Section 10.04                          Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues a Letter of Credit), except that (i) neither the MLP nor the
Borrower may assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the MLP or the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues a
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than the MLP, the Borrower, their respective Subsidiaries or any natural person)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                              the Borrower; provided, that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, or, if an Event of Default has occurred and is continuing, any other
assignee;

 

50

--------------------------------------------------------------------------------


 

(B)                                the Administrative Agent; provided, that no
consent of the Administrative Agent shall be required for an assignment of any
Commitment to an assignee that is a Lender with a Commitment immediately prior
to giving effect to such assignment; and

 

(C)                                the Issuing Bank.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of an assignment to a Lender
or an Affiliate of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Commitment of any Class, the amount of the Commitment of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided, that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)                                each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.05 and Section 10.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and the amount of the LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the Register). The entries in the Register shall
be conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in

 

51

--------------------------------------------------------------------------------


 

paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided, that if either the assigning Lender or the assignee
shall have failed to make any payment required to be made by it pursuant to
Section 2.06(d) or Section 10.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(c)                                  (i) Any Lender may, without the consent of
the Borrower, the Administrative Agent, or the Issuing Bank, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment); provided, that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.04 or Section 2.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.06(c) as though it were a
Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.04 or Section 2.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.05 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.05(e) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interests) of which Participant’s interest in the loans are after obligations
under the Loan Documents (the “Participant Register”).  Any such Participant
Register shall be available for inspection by the Administrative Agent at any
reasonable time and from time to time upon reasonable prior notice, provided,
that the applicable Lender shall have no obligation to share such Participant
Register to the Borrower except to the extent such disclosure is necessary to
establish that such loan, commitment, letter of credit or other obligations is
in required form to establish that such loan, commitment, letter of credit or
other obligation is in required form under Section 5f.103-1(c) of the Treasury
regulations.  The entries in the Participant Register shall be conclusive,
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such Participant for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Administrative Agent shall have no responsibility to
maintain a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without

 

52

--------------------------------------------------------------------------------


 

limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided, that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 10.05                          Survival. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
issuance of each Letter of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Section 2.04, Section 2.05 and
Section 10.03 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
expiration or termination of each Letter of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

 

Section 10.06                          Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other required parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or email transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 10.07                          Severability. Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 10.08                          Right of Setoff. If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower or the MLP against any of and all the obligations of the
Borrower or the MLP now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

Section 10.09                          Governing Law; Jurisdiction; Consent to
Service of Process. (a) This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

53

--------------------------------------------------------------------------------


 

(b)                                 The Borrower and the MLP each hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County, Borough of Manhattan and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

 

(c)                                  The Borrower and the MLP each hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

Section 10.10                          WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 10.11                          Headings. Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 10.12                          Confidentiality. Each of the
Administrative Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and self regulatory authority,
rating agency, cusip bureau of credit insurer instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement

 

54

--------------------------------------------------------------------------------


 

containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided, that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Section 10.13                          Interest Rate Limitation. Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable
under this Agreement, together with all fees, charges and other amounts which
are treated as interest under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the applicable Lender in accordance with
applicable law, the rate of interest payable hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable but
were not payable as a result of the operation of this Section shall be cumulated
and other interest and Charges payable to such Lender shall be increased (but
not above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

 

Section 10.14                          Limitation of Liability. Neither the
General Partner nor the general partner(s) of the MLP shall be liable for
(a) the obligations of the Borrower under this Agreement or (b) the obligations
of the MLP under this Agreement, including in each case, without limitation, by
reason of any payment obligation imposed by governing state partnership statutes
and any provision of the applicable limited partnership agreement of the
Borrower or the MLP that requires such General Partner or general partner(s), as
the case may be, to restore a capital account deficit.

 

Section 10.15                          USA PATRIOT Act. Each Lender that is
subject to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PatriotAct”) hereby notifies the
Borrower and each other Loan Party that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and each other Loan Party, which information includes
the name and address of the Borrower and each other Loan Party and other
information that will allow such Lender to identify the Borrower and each other
Loan Party in accordance with the Patriot Act.

 

[Signatures on following pages.]

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

NUSTAR LOGISTICS, L.P.

 

 

 

By:

NuStar GP, Inc., its General Partner

 

 

 

 

 

By:

/s/ Steven A. Blank

 

 

Name:

Steven A. Blank

 

 

Title:

Executive Vice President, Chief

 

 

 

Financial Officer and Treasurer

 

 

 

 

 

NUSTAR ENERGY L.P.

 

 

 

By:

Riverwalk Logistics, L.P., its General Partner

 

 

 

By:

NuStar GP, LLC, its General Partner

 

 

 

 

 

By:

/s/ Steven A. Blank

 

 

Name:

Steven A. Blank

 

 

Title:

Executive Vice President, Chief

 

 

 

Financial Officer and Treasurer

 

Signature Page to Letter of Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.,

 

As Issuing Bank, as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Raymond Ventura

 

 

Name:

Raymond Ventura

 

 

Title:

Deputy General Manager

 

Signature Page to Letter of Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Commitments

 

Lender

 

Commitment

 

 

 

 

 

Mizuho Corporate Bank, Ltd.

 

U.S.$

101,315,069.00

 

Total:

 

U.S.$

101,315,069.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.06

 

Disclosed Matters

 

All actions, suits, proceedings, claims and Environmental Liabilities arising
out of or related to the Otis pipeline as described in NuStar Energy L.P.’s
Annual Report on Form 10-K for the year ended December 31, 2011 and its
Quarterly Report on Form 10-Q for the quarter ended March 31, 2012.

 

Any other actions, suits, proceedings, claims and investigations described in
NuStar Energy L.P.’s Annual Report on Form 10-K for the year ended December 31,
2011 and its Quarterly Report on Form 10-Q for the quarters ended March 31,
2012.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.12

 

Subsidiaries

 

Subsidiary

 

Jurisdiction of
Formation

 

Restricted/
Unrestricted/Material

 

Ownership
Percentage

 

Aves Depoculuk VE AntrepoculukHizmetleri A.S.

 

Turkey

 

Restricted

 

75

%

Bicen Development Corporation N.V.

 

A public body of the Netherlands

 

Restricted

 

100

%

Cooperatie NuStar Holdings U.A.

 

Netherlands

 

Restricted

 

100

%

Diamond K Limited

 

Bermuda

 

Restricted

 

100

%

LegacyStar, Inc.

 

Delaware

 

Restricted

 

100

%

LegacyStarInvestment, LLC

 

Delaware

 

Restricted

 

100

%

LegacyStar, LLC

 

Delaware

 

Restricted

 

100

%

Kaneb Management, LLC

 

Delaware

 

Restricted

 

100

%

Kaneb Management Company LLC

 

Delaware

 

Restricted

 

100

%

NuStar Pipeline Company, LLC

 

Delaware

 

Restricted

 

100

%

NuStar Pipeline Holding Company, LLC

 

Delaware

 

Restricted

 

100

%

NuStar Pipeline Operating Partnership L.P.

 

Delaware

 

Restricted - Material

 

100

%

NuStar Pipeline Partners L.P.

 

Delaware

 

Restricted

 

100

%

LegacyStarServices, LLC

 

Delaware

 

Restricted

 

100

%

NS Security Services, LLC

 

Delaware

 

Restricted

 

100

%

NuStar Asphalt Chickasaw, LLC

 

Texas

 

Restricted

 

100

%

NuStar Asphalt Holdings, Inc.

 

Delaware

 

Restricted

 

100

%

NuStar Asphalt Holdings, LLC

 

Delaware

 

Restricted

 

100

%

NuStar Refining, LLC

 

Delaware

 

Restricted

 

100

%

NuStar Crude Supply LLC

 

Delaware

 

Restricted

 

100

%

NuStar Terminals B.V.

 

Netherlands

 

Restricted

 

100

%

NuStar Eastham Limited

 

England

 

Restricted

 

100

%

NuStar Terminals Limited

 

England

 

Restricted

 

100

%

NuStar Asphalt Refining, LLC

 

Delaware

 

Restricted - Material

 

100

%

NuStar Energy Services, Inc.

 

Delaware

 

Restricted

 

100

%

NuStar Burgos, LLC

 

Delaware

 

Restricted

 

100

%

NuStar GP, Inc.

 

Delaware

 

Restricted

 

100

%

NuStar Holdings B.V.

 

Netherlands

 

Restricted

 

100

%

NuStar Internacioncal, S. deR.L. de C.V.

 

Mexico

 

Restricted

 

100

%

NuStar Logistics, L.P.

 

Delaware

 

Restricted - Material

 

100

%

NuStar Marketing LLC

 

Delaware

 

Restricted - Material

 

100

%

Petroburgos, S. de R.L. de C.V.

 

Mexico

 

Restricted

 

100

%

Point Tupper Marine Services Co.

 

Nova Scotia

 

Restricted

 

100

%

NuStar Grangemouth Limited

 

England

 

Restricted

 

100

%

Saba Company N.V.

 

A public body of the Netherlands

 

Restricted

 

100

%

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of
Formation

 

Restricted/
Unrestricted/Material

 

Ownership
Percentage

 

Seven Seas Steamship Company (Sint Eustatius) N.V.

 

A public body of the Netherlands

 

Restricted

 

100

%

Shore Terminals LLC

 

Delaware

 

Restricted - Material

 

100

%

ST Linden Terminal, LLC (joint venture)

 

Delaware

 

Restricted

 

50

%

NuStar Texas Holding, Inc.

 

Delaware

 

Restricted

 

100

%

NuStar Terminals Texas, Inc.

 

Delaware

 

Restricted

 

100

%

NuStar Terminals Partners TX L.P.

 

Delaware

 

Restricted

 

100

%

NuStar Technology, Inc.

 

Delaware

 

Restricted

 

100

%

NuStar Terminals Antilles N.V.

 

Curacao

 

Restricted

 

100

%

NuStar Terminals Canada Co.

 

Nova Scotia

 

Restricted

 

100

%

NuStar Terminals Canada Holdings Co

 

Nova Scotia

 

Restricted

 

100

%

NuStar Terminals Canada Partnership

 

Nova Scotia

 

Restricted

 

100

%

NuStar Terminals Corporation N.V.

 

Curacao/Netherlands

 

Restricted

 

100

%

NuStar Terminals Delaware, Inc.

 

Delaware

 

Restricted

 

100

%

NuStar Caribe Terminals, Inc.

 

Delaware

 

Restricted

 

100

%

NuStar Terminals International N.V.

 

Curacao

 

Restricted

 

100

%

NuStar Terminals Marine Services N.V.

 

A public body of the Netherlands

 

Restricted

 

100

%

NuStar Terminals New Jersey, Inc.

 

Delaware

 

Restricted

 

100

%

NuStar Terminals N.V.

 

A public body of the Netherlands

 

Restricted

 

100

%

NuStar Terminals Operations Partnership L.P.

 

Delaware

 

Restricted

 

100

%

NuStar Terminals Services, Inc.

 

Delaware

 

Restricted

 

100

%

Texas Energy Services LLC

 

Delaware

 

Restricted

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

Existing Indebtedness

 

Indebtedness not to exceed ₤21,000,000 under Credit Agreement between NuStar
Pipeline Operating Partnership, L.P. and ST Services, LTD., as borrowers, and
SunTrust Bank, Atlanta, as Lender, dated as of December 11, 2007, as amended or
restated from time to time (or replaced or refinanced from time to time but no
increases thereof).

 

Indebtedness not to exceed $250,000,000 evidenced by the NPOP Notes (as replaced
or refinanced from time to time but no increases thereof).

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.04

 

Existing Investments

 

Investment in ST Linden Terminal, LLC and Aves Depoculuk Ve Antrepoculuk
Hizmetleri A. S. existing on the date hereof.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.07

 

Affiliate Agreements

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.08

 

Existing Restrictions

 

Restrictions and conditions set forth in the Indentures.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Assignment and Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Letter of Credit Agreement identified below (as
amended, the “Reimbursement Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Reimbursement Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Reimbursement Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Reimbursement
Agreement, any other documents or instruments delivered pursuant thereto or the
letter of credit transactions governed thereby or in any way based on or related
to any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).  Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrower:

NuStar Logistics, L.P.

 

 

4.

Administrative Agent: Mizuho Corporate Bank, Ltd., as the administrative agent
under the Reimbursement Agreement

 

 

5.

Reimbursement Agreement: Letter of Credit Agreement dated as of June 5, 2012
among NuStar Logistics, L.P., NuStar Energy L.P., the Lenders parties thereto,
and Mizuho Corporate Bank, Ltd., as Issuing Bank and as Administrative Agent

 

 

6.

Assigned Interest:

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

1

--------------------------------------------------------------------------------


 

Commitment Assigned

 

Aggregate Amount of
Commitment for all
Lenders

 

Amount of
Commitment
Assigned

 

Percentage Assigned of
Commitment(2)

 

 

 

$

 

$

 

$

 

 

[Signatures appear on the following pages.]

 

--------------------------------------------------------------------------------

(2)  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Assignment and Assumption

 

--------------------------------------------------------------------------------


 

[Consented to and](3) Accepted:

 

 

 

[NAME OF ADMINISTRATIVE AGENT], as

 

Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Consented to:](4)

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(3)  To be added only if the consent of the Administrative Agent is required by
the terms of the Reimbursement Agreement.

(4)  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Reimbursement Agreement.

 

Signature Page to Assignment and Assumption

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1                                 Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Reimbursement Agreement or any other Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the MLP or the Borrower or any of their
respective Subsidiaries or Affiliates, or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the MLP or the
Borrower, or any of their respective Subsidiaries or Affiliates, or any other
Person of any of their respective obligations under any Loan Document.

 

1.2                                 Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Reimbursement Agreement, (ii) it satisfies the requirements, if any, specified
in the Reimbursement Agreement that are required to be satisfied by it in order
to acquire the Assigned Interest and become a Lender, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Reimbursement
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Reimbursement Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Reimbursement Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                       Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and

 

1

--------------------------------------------------------------------------------


 

Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OPINION OF COUNSEL FOR THE BORROWER AND THE MLP

 

June 5, 2012

 

To the Issuing Bank, Lenders and the Administrative

Agent Referred to Below

c/o Mizuho Corporate Bank, Ltd., as

Issuing Bank and Administrative Agent

1251 Avenue of the Americas

New York, New York 10020

 

Ladies and Gentlemen:

 

[I/We] have acted as counsel for NuStar Logistics, L.P. (the “Borrower”) and
NuStar Energy L.P. (the “MLP” and each of the Subsidiaries of the MLP listed on
Annex I hereto (the “Subsidiary Guarantors” and, together with the Borrower, the
“Loan Parties”), in connection with the Letter of Credit Agreement dated as of
June 5, 2012 (the “Reimbursement Agreement”), among the Borrower, the MLP, the
banks and other financial institutions identified therein as Lenders, Mizuho
Corporate Bank, Ltd., as Issuing Bank and Administrative Agent, and the other
Loan Documents identified below.  This opinion is being furnished to you
pursuant to Section 4.01(b) of the Reimbursement Agreement.  Unless otherwise
defined herein, terms defined in the Reimbursement Agreement and used herein
shall have the meanings given to them in the Reimbursement Agreement.

 

In that connection, we have examined executed copies of the Reimbursement
Agreement and the Subsidiary Guaranty Agreement dated as of even date herewith
made by each of the Guarantors (as defined therein) in favor of the
Administrative Agent (the “Subsidiary Guaranty” and, together with the
Reimbursement Agreement, the “Loan Documents”).

 

In addition, [I, or individuals under my direction,/We] have examined originals
or copies, certified or otherwise identified to [my/our] satisfaction, of such
documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as
[I/we] have deemed necessary or advisable for purposes of this opinion.

 

Upon the basis of the foregoing, [I am/we are] of the opinion that:

 

1.                                       The Loan Documents constitute the
legal, valid and binding obligations of the Loan Parties party thereto,
enforceable against such Loan Parties under the law of the State of New York in
accordance with their respective terms.

 

2.                                       In a case properly argued and
presented, a Texas court or a Federal court sitting in Texas and applying Texas
conflict of law principles, as set out in Chapter 271 of the Texas Business and
Commerce Code, would give effect to the provisions of the Reimbursement
Agreement and the Subsidiary Guaranty selecting New York law as governing, and
would apply the substantive laws of the State of New York in construing the
Reimbursement Agreement and the Subsidiary Guaranty.

 

3.                                       Under the circumstances contemplated by
the Reimbursement Agreement, the issuance of the Initial Letter of Credit and
the extensions of credit to the Borrower under the Reimbursement Agreement will
not violate Section 7 of the Securities Exchange Act of 1934, as amended, or any

 

1

--------------------------------------------------------------------------------


 

regulation issued pursuant thereto, including without limitation, the provisions
of Regulation T, U or X of the Board of Governors of the Federal Reserve System.

 

4.                                       No Loan Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

5.                                       The Borrower (a) is a limited
partnership duly formed and validly existing under the laws of the State of
Delaware and (b) has the limited partnership power and authority to (i) own
property and conduct the business in which it is currently engaged and in which
it proposes, as of the date hereof, to be engaged after the date hereof,
(ii) make, deliver and perform the Loan Documents to which it is a party in
accordance with the terms and provisions thereof and (iii) incur the obligations
under the Reimbursement Agreement.

 

6.                                       The MLP (a) is a limited partnership
duly formed and validly existing under the laws of the State of Delaware and (b)
has the limited partnership power and authority to (i) own property and conduct
the business in which it is currently engaged and in which it proposes, as of
the date hereof, to be engaged after the date hereof, and (ii) make, deliver and
perform the Reimbursement Agreement in accordance with the terms and provisions
thereof.

 

7.                                       Each Subsidiary Guarantor (a) is a
limited partnership, corporation or limited liability company validly existing
under the laws of the jurisdiction of its formation as described on Annex I
hereto and (b) has the limited partnership, corporate or limited liability
company power and authority to make, deliver and perform the Subsidiary Guaranty
in accordance with the terms and provisions thereof.

 

8.                                       The execution, delivery and performance
of the Reimbursement Agreement by the Borrower and the MLP, and of the
Subsidiary Guaranty by each Subsidiary Guarantor, and the obligations incurred
by the Borrower under the Reimbursement Agreement, have been duly authorized by
all necessary actions on behalf of the Loan Parties and each other Person whose
authorization is relevant to, or constitutes, authorization on behalf of either
Loan Party.

 

9.                                       The Loan Documents have been duly
executed and delivered on behalf of the Loan Parties, as applicable.

 

10.                                 No approvals or consents of any governmental
authority of the State of Texas or the United States of America or other
consents or approvals by any other Person which have not been obtained on or
prior to the date hereof are required (a) in connection with the participation
by the Loan Parties in connection with the transactions under the Loan Documents
or the execution, delivery and performance by any Loan Party of the Loan
Documents to which it is a party, or (b) for the validity and enforceability of
the Loan Documents and the exercise by the Administrative Agent, Issuing Bank,
and Lenders of their respective rights and remedies thereunder.

 

11.                                 The execution, delivery and performance by
the Loan Parties of the Loan Documents will not (a) violate any provision of the
Partnership Agreement (Borrower), the Partnership Agreement (MLP), or the
certificate of incorporation, bylaws, partnership agreement or limited liability
company agreement, as applicable, of any Subsidiary Guarantor, (b) result in the
breach of, or constitute a default under, any indenture or loan or credit
agreement or any other material agreement, lease or instrument, known to me
after due inquiry, to which any of the Loan Parties is a party or by which its
properties may be bound, (c) result in, or require, the creation or imposition
of any Lien on any of its properties or revenues pursuant to any requirement of
law, rule regulation or order of any governmental authority of the State of
Texas or the United States of America or material contractual obligation binding
upon any

 

2

--------------------------------------------------------------------------------


 

Loan Party, or (d) result in any violation by any Loan Party of any applicable
law of the State of Texas or the United States of America.

 

12.                                 The Borrower is not subject to regulation
under any statute or regulation of the State of Texas or the United States of
America that limits its ability to incur indebtedness.

 

13.                                 To my knowledge (having made due inquiry
with respect thereto), except as disclosed in the Reimbursement Agreement, no
litigation, investigation or proceeding of or before any arbitrator or
governmental authority is pending or threatened by or against any Loan Party or
against any of the properties or revenues of either (a) with respect to the Loan
Documents or any of the transactions contemplated thereby or (b) which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.

 

3

--------------------------------------------------------------------------------


 

ANNEX I

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

(See attached.)

 

--------------------------------------------------------------------------------

 


 

 

EXHIBIT D

 

[FORM OF]

 

SUBSIDIARY GUARANTY AGREEMENT

 

made by

 

EACH OF THE GUARANTORS (as defined herein)

 

in favor of

 

MIZUHO CORPORATE BANK, LTD.

 

as Administrative Agent

 

Dated as of June 5, 2012

 

 

1

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTY AGREEMENT, dated as of June 5, 2012, made by the signatories
hereto (together with any other entity that may become a party hereto as
provided herein, the “Guarantors” and each a “Guarantor”), in favor of MIZUHO
CORPORATE BANK, LTD., as Administrative Agent (in such capacity, the
“Administrative Agent”), for the benefit of the banks and other financial
institutions or entities (collectively with the Issuing Bank, the “Lenders”)
parties to the Letter of Credit Agreement, dated as of June 5, 2012 (the
“Reimbursement Agreement”), among NuStar Logistics, L.P., a Delaware limited
partnership (the “Borrower”), NuStar Energy L.P., a Delaware limited partnership
(the “MLP”), the Lenders, the Issuing Bank, and the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Reimbursement Agreement, the Issuing Bank has severally
agreed to issue the Initial Letter of Credit (as defined in the Reimbursement
Agreement) for the account of the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;

 

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
issuance of the Initial Letter of Credit and other extensions of credit under
the Reimbursement Agreement;

 

WHEREAS, it is a condition precedent to the obligation of the Issuing Bank to
issue the Initial Letter of Credit for the account of the Borrower under the
Reimbursement Agreement that the Guarantors shall have executed and delivered
this Agreement to the Administrative Agent for the ratable benefit of the
Lenders; and

 

WHEREAS, it is a condition subsequent to the obligation of the Issuing Bank to
issue the Initial Letter of Credit for the account of the Borrower under the
Reimbursement Agreement that certain subsidiaries of the MLP shall from time to
time become parties to this Agreement as Guarantors by executing and delivering
an Assumption Agreement, in the form attached hereto as Annex I, to the
Administrative Agent for the ratable benefit of the Lenders;

 

NOW, THEREFORE, in consideration of the premises and to induce the Issuing Bank
to issue the Initial Letter of Credit and for the Lenders to make extensions of
credit under the Reimbursement Agreement, each Guarantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Lenders, as follows:

 

Section 1                                               DEFINED TERMS

 

1.1                                 Definitions.

 

(a)                                  Unless otherwise defined herein, terms
defined in the Reimbursement Agreement and used herein shall have the meanings
given to them in the Reimbursement Agreement.

 

(b)                                 The following terms shall have the following
meanings:

 

“Agreement” means this Subsidiary Guaranty Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

1

--------------------------------------------------------------------------------


 

“Borrower Obligations” means the collective reference to all obligations,
liabilities and indebtedness (including all Indebtedness) owing by the Borrower
pursuant to the Reimbursement Agreement, including, without limitation, the
unpaid principal of and interest on LC Disbursements and all other obligations
and liabilities of the Borrower (including, without limitation, interest
accruing at the then applicable rate provided in the Reimbursement Agreement
after the LC Disbursements and interest accruing at the then applicable rate
provided in the Reimbursement Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent, any Issuing Bank or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Reimbursement Agreement,
this Agreement, the Initial Letter of Credit, any other Letter of Credit or the
other Loan Documents or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent, the Issuing Banks or to the Lenders that are required to
be paid by the Borrower pursuant to the terms of any of the foregoing
agreements).

 

“Guarantor Obligations” means with respect to any Guarantor, the collective
reference to (i) the Borrower Obligations and (ii) all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement, in each case whether on account of guarantee obligations,
reimbursement obligations, loan obligations, fees, indemnities, costs, expenses
or otherwise (including, without limitation, all fees and disbursements of
counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

 

“Guarantors” means the collective reference to each Guarantor party to this
Agreement.

 

“Obligations” means in the case of each Guarantor, its Guarantor Obligations.

 

“Solvent” means with respect to each Guarantor as of any date, that (a) the
value of the assets of such Guarantor (both at fair value and present fair
saleable value) is, on the date of determination, greater than the total amount
of liabilities (including contingent and unliquidated liabilities) of such
Guarantor as of such date, (b) as of such date, such Guarantor is able to pay
all of its liabilities as such liabilities mature and (c) as of such date, such
Guarantor does not have unreasonably small capital given the nature of its
business.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

1.2                                 Other Definitional Provisions.

 

(a)                                  The words “hereof,” “herein”, “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  A reference to any Person hereunder shall
be deemed to include a reference to such Person’s successor’s, endorsees,
transferees and assigns.

 

2

--------------------------------------------------------------------------------


 

Section 2                                               GUARANTEE

 

2.1                                 Guarantee.

 

(a)                                  Each of the Guarantors hereby, jointly and
severally, (i) absolutely, unconditionally and irrevocably, guarantees to the
Administrative Agent for the ratable benefit of the Lenders and their respective
successors, endorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations and (ii) indemnifies and
holds harmless the Administrative Agent and each Lender from, and agrees to pay
to the Administrative Agent and each Lender, all reasonable costs and expenses
(including reasonable counsel fees and expenses) incurred by the Administrative
Agent or such Lender in enforcing any of its rights under this Agreement.  The
guarantee in this Section 2.1 is a continuing guarantee, and shall apply to all
Obligations owing at any time whenever arising or incurred and shall remain in
full force and effect until the Obligations have been indefeasibly paid in full
in cash.  Each Guarantor agrees that notwithstanding any stay, injunction or
other prohibition preventing the payment by the Borrower of all or any portion
of the Borrower Obligations and notwithstanding that all or any portion of the
Borrower Obligations may be unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving the Borrower,
such Borrower Obligations shall nevertheless be due and payable by such
Guarantor for the purposes of this Agreement at the time such Borrower
Obligations would by payable by the Borrower under the provisions of the
Reimbursement Agreement.  Notwithstanding the foregoing, any enforcement of this
Agreement with respect to the rights of any Lender may be accomplished by the
Administrative Agent acting on behalf of such Lender.

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

(c)                                  Each Guarantor agrees that the Borrower
Obligations may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any Lender hereunder.

 

(d)                                 The guarantee contained in this Section 2.1
shall remain in full force and effect until all the Borrower Obligations and the
obligations of each Guarantor under the guarantee contained in this Section 2.1
shall have been satisfied by indefeasible payment in full in cash, no Letter of
Credit shall be outstanding and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Reimbursement
Agreement the Borrower may be free from any Borrower Obligations.

 

(e)                                  No payment made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any Lender from the Borrower, any of the Guarantors,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until, subject to Section 2.6, the
Borrower Obligations are indefeasibly paid in full in cash, no Letter of Credit
shall be outstanding and the Commitments are terminated.

 

3

--------------------------------------------------------------------------------


 

2.2                                 Right of Contribution.  Each Guarantor
hereby agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment.  Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 2.3.  The provisions of this Section 2.2 shall in no respect limit
the obligations and liabilities of any Guarantor to the Administrative Agent and
the Lenders, and each Guarantor shall remain liable to the Administrative Agent
and the Lenders for the full amount guaranteed by such Guarantor hereunder.

 

2.3                                 No Subrogation.  Notwithstanding any payment
made by any Guarantor hereunder or any set-off or application of funds of any
Guarantor by the Administrative Agent or any Lender, no Guarantor shall be
entitled to be subrogated to any of the rights of the Administrative Agent or
any Lender against the Borrower or any other Guarantor (or any other guarantor)
or any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Borrower Obligations,
nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from the Borrower or any other Guarantor (or any other guarantor)
in respect of payments made by such Guarantor hereunder, until all amounts owing
to the Administrative Agent and the Lenders by the Borrower on account of the
Borrower Obligations are indefeasibly paid in full in cash, no Letter of Credit
shall be outstanding and the Commitments are terminated.  If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Borrower Obligations shall not have been paid in full in cash, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

 

2.4                                 Amendments, etc. with respect to the
Borrower Obligations.  Each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Administrative Agent or any
Lender may be rescinded by the Administrative Agent or such Lender and any of
the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Reimbursement Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders or all Lenders, as the case
may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Borrower Obligations may be sold, exchanged,
waived, surrendered or released.  Neither the Administrative Agent nor any
Lender shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

 

2.5                                 Guarantee Absolute and Unconditional.  Each
Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Borrower Obligations and notice of or proof of reliance by
the Administrative Agent or any Lender upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2; the
Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between the Borrower

 

4

--------------------------------------------------------------------------------


 

and any of the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2. 
Each Guarantor waives diligence, presentment, protest, demand for payment,
notice of intent to accelerate, notice of acceleration and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations.  Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of the Reimbursement Agreement or any other Loan Document, any of
the Borrower Obligations or any other collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any Lender, (c) any extension, other indulgence,
renewal, settlement, discharge, compromise, waiver, subordination or release in
respect of any Borrower Obligation, security, Person or otherwise, (d) any
modification or amendment of or supplement to the Borrower Obligations,
including any increase or decrease in the principal, the rates of interest or
other amounts payable thereunder, (e) any release, non-perfection or invalidity
of any direct or indirect security for any Borrower Obligation, (f) any change
in the existence, structure, constitution, name, objects, powers, business,
control or ownership of the Borrower or any other Person, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Borrower or
any other Person or its assets, (g) any limitation, postponement, prohibition,
subordination or other restriction on the rights of the Administrative Agent or
the Lenders to payment of the Borrower Obligations, (h) any release,
substitution or addition of any cosigner, endorser or other guarantor of the
Borrower Obligations, (i) any defense arising by reason of any failure of the
Borrower to make any presentment, demand for performance, notice of
non-performance, protest, notice of intent to accelerate, notice of acceleration
and any other notice, including notice of all of the following:  acceptance of
this Agreement, partial payment or non-payment of all or any part of the
Borrower Obligations and the existence, creation, or incurring of new or
additional Borrower Obligations, (j) any defense arising by reason of any
failure of the Administrative Agent to proceed against the Borrower or any other
Person, to proceed against, apply or exhaust any security held from the Borrower
or any other Person for the Borrower Obligations, to proceed against, apply or
exhaust any security held from any Guarantor or any other Person for this
Agreement or to pursue any other remedy in the power of the Administrative Agent
or the Lenders whatsoever, (k) any law which provides that the obligation of a
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal obligation or which reduces a guarantor’s obligation
in proportion to the principal obligation, (l) any defense arising by reason of
any incapacity, lack of authority, or other defense of the Borrower or any other
Person, or by reason of any limitation, postponement, prohibition on the
Administrative Agent’s or the Lenders’ right to payment of the Borrower
Obligations or any part thereof, or by reason of the cessation from any cause
whatsoever of the liability of the Borrower or any other Person with respect to
all or any part of the Borrower Obligations, or by reason of any act or omission
of the Administrative Agent or the Lenders which directly or indirectly results
in the discharge or release of the Borrower or any other Person of all or any
part of the Borrower Obligations or any security or guarantee therefore, whether
by contract, operation of law or otherwise, (m) any defense arising by failure
by the Administrative Agent or the Lenders to obtain, perfect or maintain a
perfected or prior (or any) security interest in or lien or encumbrance upon any
property of the Borrower or any other Person, or by reason of any interest of
the Borrower in any property, whether as owner thereof or the holder of a
security interest therein or lien or encumbrance thereon, being invalidated,
voided, declared fraudulent or preferential or otherwise set aside, or by reason
of any impairment by the Borrower of any right to recourse or collateral,
(n) any defense arising by reason of the failure of the Borrower to marshal any
assets, (o) any defense based upon any failure of the Administrative Agent or
any Lender to give to the Borrower or any Guarantor notice of any sale or other
disposition of any property securing any or all of the Obligations, or any
defect in any notice that may be given in connection with any sale or other
disposition of any such property, or any failure of the

 

5

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender to comply with any provision of applicable
law in enforcing any security interest in or lien upon any such property,
including any failure of the Administrative Agent or any Lender to dispose of
any such property in a commercially reasonable manner, (p) any dealing
whatsoever with the Borrower or other Person or any security, whether
negligently or not, or any failure to do so, (q) any defense based upon or
arising out any bankruptcy, insolvency, reorganization, moratorium, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against the Borrower or any other Person, including any discharge of, or bar
against collecting, any of the Borrower Obligations, in or as a result of any
such proceeding, (r) or any other act or omission to act or delay of any kind by
the Borrower, the Administrative Agent, any Lender, any Guarantor or any other
Person or any other circumstance whatsoever, whether similar or dissimilar to
the foregoing, which might, but for the provisions of this Section 2.5,
constitute a legal or equitable discharge, limitation or reduction of such
Guarantor’s obligations hereunder (other than the indefeasible payment in full
in cash of all of the Borrower Obligations).  The foregoing provisions apply
(and the foregoing waivers will be effective) even if the effect of any action
(or failure to take any action) by the Administrative Agent or any Lender is to
destroy or diminish a Guarantor’s subrogation rights, such Guarantor’s right to
proceed against the Borrower for reimbursement, such Guarantor’s right to
recover contribution from any other Guarantor or any other right or remedy. 
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor. 
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

2.6                                 Reinstatement.  The guarantee contained in
this Section 2 shall continue to be effective, or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any of the Borrower
Obligations is rescinded or must otherwise be restored or returned by the
Administrative Agent or any Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

 

2.7                                 Payments.  Each Guarantor hereby guarantees
that payments hereunder will be paid to the Administrative Agent without set-off
or counterclaim and without deduction for any taxes and in immediately available
funds and in dollars at the Administrative Agent’s payment office as provided in
Section 2.06 of the Reimbursement Agreement.

 

Section 3                                               REPRESENTATIONS AND
WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the
Reimbursement Agreement, to induce the Issuing Bank to issue the Initial Letter
of Credit, and to induce the Lenders to make their respective extensions of
credit thereunder, each Guarantor hereby represents and warrants to the
Administrative Agent and each Lender that:

 

6

--------------------------------------------------------------------------------


 

3.1                                 Representations in Reimbursement Agreement. 
In the case of each Guarantor, the representations and warranties relating to
subsidiaries of the Borrower and the MLP set forth in Article III of the
Reimbursement Agreement, each of which is hereby incorporated herein by
reference and shall apply mutatis mutandis, are true and correct, and the
Administrative Agent and each Lender shall be entitled to rely on each of them
as if they were fully set forth herein.  Each Guarantor also represents and
warrants that it is Solvent and that it is a Subsidiary of the MLP.

 

Section 4                                               COVENANTS

 

Each Guarantor covenants and agrees with the Administrative Agent and the
Lenders that, from and after the date of this Agreement until the Obligations
shall have been indefeasibly paid in full in cash, no Letter of Credit shall be
outstanding and the Commitments shall have terminated, in the case of each
Guarantor, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.

 

Section 5                                               THE ADMINISTRATIVE AGENT

 

5.1                                 Authority of Administrative Agent.  Each
Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the Lenders, be governed by the
Reimbursement Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Guarantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Lenders with full and valid authority so to act or
refrain from acting, and no Guarantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

Section 6                                               MISCELLANEOUS

 

6.1                                 Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 10.02 of the Reimbursement Agreement.

 

6.2                                 Notices.  All notices, requests and demands
to or upon the Administrative Agent or any Guarantor hereunder shall be effected
in the manner provided for in Section 10.01 of the Reimbursement Agreement;
provided that any such notice, request or demand to or upon any Guarantor shall
be addressed to such Guarantor at its notice address set forth on Schedule 1.

 

6.3                                 No Waiver by Course of Conduct; Cumulative
Remedies.  Neither the Administrative Agent nor any Lender shall by any act
(except by a written instrument pursuant to Section 6.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of the Administrative Agent or any
Lender, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Administrative Agent or
any Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Lender would

 

7

--------------------------------------------------------------------------------


 

otherwise have on any future occasion.  The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

 

6.4                                 Enforcement Expenses; Indemnification.

 

(a)                                  Each Guarantor agrees to pay or reimburse
each Lender and the Administrative Agent for all its costs and expenses incurred
in collecting against such Guarantor under the guarantee contained in Section 2
or otherwise enforcing or preserving any rights under this Agreement and which
such Guarantor is a party, including, without limitation, the reasonable fees
and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to the Administrative Agent.

 

(b)                                 Each Guarantor agrees to pay, and to save
the Administrative Agent and the Lenders harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the same extent the Borrower would be required to do so pursuant to
Section 10.03 of the Reimbursement Agreement.

 

(c)                                  The agreements in this Section 6.4 shall
survive repayment of the Obligations and all other amounts payable under the
Reimbursement Agreement and the other Loan Documents.

 

6.5                                 Successors and Assigns.  This Agreement
shall be binding upon the successors and assigns of each Guarantor and shall
inure to the benefit of the Administrative Agent and the Lenders and their
successors and assigns; provided that no Guarantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent.

 

6.6                                 Counterparts.  This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.  A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.  Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

6.7                                 Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

6.8                                 Integration.  This Agreement and the other
Loan Documents represent the entire agreement of the Guarantors, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to subject matter
hereof and thereof not expressly set forth or referred to herein.

 

6.9                                 GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK AND TO THE EXTENT CONTROLLING, LAWS OF THE UNITED STATES OF AMERICA.

 

8

--------------------------------------------------------------------------------


 

6.10                           Submission to Jurisdiction; Waivers.  Each
Guarantor hereby irrevocably and unconditionally:

 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
Courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Guarantor at its address referred to in Section 6.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 6.10 any special, exemplary, punitive
or consequential damages.

 

6.11                           Acknowledgments.  Each Guarantor hereby
acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Guarantor arising out
of or in connection with this Agreement or the relationship between the
Administrative Agent and Lenders, on one hand, and the Guarantors, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Guarantors and the Lenders.

 

6.12                           WAIVERS OF JURY TRIAL.  EACH GUARANTOR, AND THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

6.13                           Section Headings.  The Section headings used in
this Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

9

--------------------------------------------------------------------------------


 

6.14                           Additional Guarantors.  Each Subsidiary of the
MLP that is required to become a party to this Agreement pursuant to
Section 5.10 of the Reimbursement Agreement shall become a party hereto and a
Guarantor hereunder for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex I
hereto.

 

6.15                           Release of Guarantors.  At the request and sole
expense of the Borrower and the MLP:  any Subsidiary of the MLP that is a
Guarantor shall be released from its obligations hereunder in the event that
(a) all of the Equity Interests of such Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Reimbursement Agreement
or (b) such Subsidiary does not guarantee any obligations of the MLP or any of
its Subsidiaries under any public debt instrument (including the Indentures), or
any such Subsidiary is to be released from such guarantee of such public debt
instrument immediately following such Subsidiary’s release from its obligations
hereunder, provided that the Borrower and the MLP shall have delivered to the
Administrative Agent, at least ten Business Days prior to the date of the
proposed release, a written request of a Responsible Officer of each of the
Borrower and the MLP for release identifying the relevant Guarantor and the
terms of the sale or other disposition or release from such guaranty, as the
case may be, in reasonable detail, together with a certification by the Borrower
and the MLP that such transaction is in compliance with the Reimbursement
Agreement and the other Loan Documents and that at the time of such release,
after giving effect to any other Subsidiary of the MLP becoming a party hereto,
the Borrower and the MLP are in compliance with Section 5.11 of the
Reimbursement Agreement and no Event of Default exists or would exist as a
result of such release; provided further that if such Subsidiary is not released
from such guarantee of such public debt instrument within five (5) days of such
Subsidiary’s release from the Subsidiary Guaranty, then such Subsidiary shall
immediately become a party to the Subsidiary Guaranty.

 

6.16                           Limitation of Liability.  Neither the General
Partner nor the general partner(s) of the MLP shall be liable for (a) the
obligations of the Borrower under this Agreement or (b) the obligations of the
MLP under this Agreement, including in each case, without limitation, by reason
of any payment obligation imposed by governing state partnership statutes and
any provision of the applicable limited partnership agreement of the Borrower or
the MLP that requires such General Partner or general partner(s), as the case
may be, to restore a capital account deficit.

 

[Signatures appear on the following pages.]

 

10

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Guaranty
Agreement to be duly executed and delivered as of the date first above written.

 

 

Guarantor:

 

 

 

NUSTAR PIPELINE OPERATING PARTNERSHIP L.P., a Delaware limited partnership

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Subsidiary Guaranty Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

Guarantors:

 

Address:

 

 

 

NuStar Pipeline Operating Partnership L.P.

 

2330 N. Loop 1604 West, San Antonio, Texas 78248, Attention of Vice President,
Chief Financial Officer and Treasurer (Telecopy No. (210) 918-5055)

 

Schedule 1 to Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Subsidiary Guaranty
Agreement dated as of June 5, 2012, (the “Subsidiary Guaranty Agreement”), made
by the Guarantors parties thereto in favor of Mizuho Corporate Bank, Ltd., as
Administrative Agent, for the benefit of the Issuing Bank and the Lenders.  The
undersigned agrees for the benefit of the Administrative Agent and the Lenders
the undersigned will be bound by the terms of the Subsidiary Guaranty Agreement
and will comply with such terms insofar as such terms are applicable to the
undersigned.

 

 

[                                                                                                     ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

[                                                                                                     ]

 

[                                                                                                     ]

 

[                                                                                                     ]

 

Acknowledgment and Consent to Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

Annex 1 to
Subsidiary Guaranty Agreement

 

ASSUMPTION AGREEMENT, dated as of [                                ],
[20      ], by
[                                                                     ], a
[                                            ] corporation (the “Additional
Guarantor”), in favor of Mizuho Corporate Bank, Ltd., as Administrative Agent
(in such capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) parties to the Reimbursement Agreement referred to
below.  All capitalized terms not defined herein shall have the meaning ascribed
to them in such Reimbursement Agreement.

 

W I T N E S S E T H

 

WHEREAS, NuStar Logistics, L.P., a Delaware limited partnership (the
“Borrower”), NuStar Energy L.P., a Delaware limited partnership (the “MLP”), the
Lenders, the Issuing Bank, and the Administrative Agent have entered into a
Letter of Credit Agreement, dated as of June 5, 2012 (as amended, supplemented
or otherwise modified from time to time, the “Reimbursement Agreement”);

 

WHEREAS, in connection with the Reimbursement Agreement, certain subsidiaries of
the MLP (other than the Additional Guarantor) have entered into the Subsidiary
Guaranty Agreement, dated as of June 5, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Subsidiary Guaranty Agreement”) in
favor of the Administrative Agent for the benefit of the Lenders:

 

WHEREAS, the Reimbursement Agreement requires the Additional Guarantor to become
a party to the Subsidiary Guaranty Agreement; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Subsidiary Guaranty
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Subsidiary Guaranty Agreement.  By executing and delivering this
Assumption Agreement, the Additional Guarantor, as provided in Section 6.14 of
the Subsidiary Guaranty Agreement, hereby becomes a party to the Subsidiary
Guaranty Agreement as a Guarantor thereunder with the same force and effect as
if originally named therein as a Guarantor and, without limiting the generality
of the foregoing, hereby expressly assumes all obligations and liabilities of a
Guarantor thereunder.  The information set forth in Annex l-A hereto is hereby
added to the information set forth in Schedule 1 to the Subsidiary Guaranty
Agreement.  The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Subsidiary
Guaranty Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.

 

2.             GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND TO THE
EXTENT CONTROLLING, LAWS OF THE UNITED STATES OF AMERICA.

 

[Signature appears on the following page.]

 

Annex 1 to Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

ADDITIONAL GUARANTOR:

 

 

 

[                                                                                                     ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Assumption Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

U.S. Tax Certificate

 

Reference is hereby made to the Letter of Credit Agreement dated as of June 5,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Reimbursement Agreement”, with terms defined in the Letter of Credit Agreement
and not otherwise defined herein being used herein as therein defined) among
NuStar Logistics, L.P., a Delaware limited partnership (the “Borrower”), NuStar
Energy L.P., a Delaware limited partnership, the Lenders party thereto, and
Mizuho Corporate Bank, Ltd., as Issuing Bank and as Administrative Agent.

 

Pursuant to the provisions of Section 2.05(f) of the Reimbursement Agreement,
the undersigned (or in the case of a disregarded entity or flow through entity,
the beneficial owners of the undersigned) (a “Tax Holder”) hereby certifies
that:

 

(i)                                     Tax Holder is the sole record owner of
the Commitment (as well as any Note(s) evidencing such Commitment) in respect of
which it is providing this certificate; and

 

(ii)                                  Tax Holder is not a

 

(A)                              bank within the meaning of
Section 881(c)(3)(A) of the Code,

 

(B)                                ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or

 

(C)                                controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code; and

 

(iii)                               the interest payments in question are not
effectively connected with the Tax Holder’s conduct of a U.S. trade or business.

 

In compliance with Section 2.05(f), the Tax Holder has furnished the
Administrative Agent and the Borrower with copies of IRS Form W-8BEN

 

[NAME OF LENDER]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

1

--------------------------------------------------------------------------------